
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

OFFICE LEASE

BY AND BETWEEN

MISSION TOWERS, LLC,
a Delaware limited liability company,
as Landlord

and

WITNESS SYSTEMS, INC.,
a Delaware corporation,
as Tenant

For Premises in Suite 500,
3979 Freedom Circle Drive,
Santa Clara, California

--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE 1 SALIENT LEASE TERMS   1 ARTICLE 2 ADDITIONAL DEFINITIONS   3 ARTICLE 3
PREMISES AND COMMON AREAS   8 ARTICLE 4 TERM AND POSSESSION   11 ARTICLE 5
MINIMUM MONTHLY RENT   12 ARTICLE 6 ADDITIONAL RENT   12 ARTICLE 7 ACCORD AND
SATISFACTION   14 ARTICLE 8 SECURITY DEPOSIT   14 ARTICLE 9 USE   15 ARTICLE 10
COMPLIANCE WITH LAWS AND REGULATIONS   16 ARTICLE 11 SERVICE AND EQUIPMENT   19
ARTICLE 12 ALTERATIONS   22 ARTICLE 13 PROPERTY INSURANCE   24 ARTICLE 14
INDEMNIFICATION, WAIVER OF CLAIMS AND SUBROGATION   25 ARTICLE 15 LIABILITY
INSURANCE   26 ARTICLE 16 INSURANCE POLICY REQUIREMENTS & INSURANCE DEFAULTS  
27 ARTICLE 17 ABANDONMENT OF PROPERTY AND LANDLORD'S LIEN   27 ARTICLE 18
MAINTENANCE AND REPAIRS   27 ARTICLE 19 DESTRUCTION   28 ARTICLE 20 CONDEMNATION
  30 ARTICLE 21 ASSIGNMENT AND SUBLETTING   31 ARTICLE 22 ENTRY BY LANDLORD   34
ARTICLE 23 SIGNS   34 ARTICLE 24 DEFAULT   35 ARTICLE 25 REMEDIES UPON DEFAULT  
35 ARTICLE 26 BANKRUPTCY   38 ARTICLE 27 SURRENDER OF LEASE   39 ARTICLE 28
LANDLORD'S EXCULPATION   39 ARTICLE 29 ATTORNEYS' FEES   40 ARTICLE 30 NOTICES  
40 ARTICLE 31 SUBORDINATION AND FINANCING PROVISIONS   40 ARTICLE 32 ESTOPPEL
CERTIFICATES   42 ARTICLE 33 RENEWAL OPTION   42 ARTICLE 34 MISCELLANEOUS
PROVISIONS   45

i

--------------------------------------------------------------------------------






OFFICE LEASE


        THIS OFFICE LEASE ("Lease") is entered and dated for reference purposes
only as February     , 2005, by and between "Landlord" and "Tenant" (as such
terms are defined below).


ARTICLE 1
SALIENT LEASE TERMS


        In addition to the terms defined throughout this Lease, the following
salient terms shall have the following meanings when referred to in this Lease:

1.1   Rent Payment Address:   Divco West Property Services, LLC
100 Park Center Plaza, Suite 425
San Jose, California 95113
1.2
 
"Landlord" and Notice Address:
 
Mission Towers, LLC,
c/o Divco West Property Services, LLC
100 Park Center Plaza, Suite 425
San Jose, California 95113
Attention: Property Manager
 
 
 
 
With a copy to:
 
 
 
 
Divco West Property Services, LLC
400 Hamilton Avenue, Fourth Floor
Palo Alto, California 94301-1833
Attention: Asset Manager
1.3
 
"Tenant" and Notice Address:
 
Witness Systems, Inc.
300 Colonial Center Parkway
Roswell, Georgia 30076
Attention: Ms. Carolyn Arnason
 
 
 
 
With a copy to:
 
 
 
 
Morris, Manning & Martin, LLP
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attention: John Yates, Esq.
 
 
 
 
With a copy to:
 
 
 
 
DLA Piper Rudnick Gray Cary US LLP
2000 University Avenue
East Palo Alto, California 94303-2248
Attention: James E. Anderson, Esq.
1.4
 
"Premises":
 
Suite 500, 3979 Freedom Circle Drive, Santa Clara, California, comprising
approximately 24,907 square feet of Rentable Area on Floor 5 of the Building, as
outlined in Exhibit B attached hereto.
1.5
 
"Building":
 
That building located at 3979 Freedom Circle Drive, Santa Clara, California,
containing approximately 283,132 square feet of Rentable Area, which shall be
deemed the actual square footage of Rentable Area in the Building.              
       


1

--------------------------------------------------------------------------------




1.6
 
"Complex":
 
The Parking Garage (hereinafter defined), the Building, the parcel of land that
contains the Building, and the Common Areas (hereinafter defined), all as
generally outlined in Exhibit A attached hereto.
1.7
 
"Term":
 
Sixty and one-half (601/2) months following the Commencement Date.
1.8
 
"Minimum Monthly Rent":
 
(A)
 
Period
 
Rate
 
Minimum Monthly Rent
 
 
 
 
 
 
The first seven (7) months
 
$0.00
 
         $0.00
 
 
 
 
 
 
The next following seventeen and one half (171/2) months
 
$1.35
 
$33,624.45
 
 
 
 
 
 
The next following
twelve (12) months
 
$1.45
 
$36,115.15
 
 
 
 
 
 
The next following
twelve (12) months
 
$1.55
 
$38,605.85
 
 
 
 
 
 
The next following
twelve (12) months
 
$1.65
 
$41,096.55
 
 
 
 
(B)
 
Advance Rent:
 
 
 
$46,327.02
1.9
 
"Security Deposit":
 
Forty Thousand Dollars ($40,000.00)
1.10
 
"Permitted Use":
 
The Premises shall be used solely for general office and administration, but for
no other use.
1.11
 
Proportionate Share:
 
Tenant's initial Proportionate Share is 8.80% based on the ratio that the
Rentable Area of the Premises (i.e., 24,907 square feet) bears to the Rentable
Area of the Building (i.e., 283,132 square feet).
1.12
 
"Brokers":
 
Cornish & Carey Commercial, representing Landlord Colliers International,
representing Tenant
1.13
 
"Reciprocal Easement Agreement":
 
That Amended and Restated Easement Agreement dated as of July 7, 2003, and
recorded July 8, 2003 in the Official Records of Santa Clara County, California
as Document No. 17164202, as the same may be amended from time to time.
1.14
 
Parking Allocation:
 
94 parking spaces.                      

2

--------------------------------------------------------------------------------




1.15
 
Tenant Improvement Allowance:
 
Two Hundred Thousand Dollars ($200,000.00)
1.16
 
Contents:
 
Included as part of this Lease are the following Exhibits and addenda which are
attached hereto and incorporated herein by this reference:


 
 
Exhibits:
 
A
—
Plan of the Complex         B — Floor Plan of the Premises         C — Work
Letter         D — Acknowledgment of Commencement Date and Minimum Monthly Rent
Schedule         E — Rules & Regulations


ARTICLE 2
ADDITIONAL DEFINITIONS


        The terms defined in this Article 2 shall, for all purposes of this
Lease and all agreements supplemental hereto, have the meanings herein
specified, unless expressly stated otherwise.

        "Commencement Date" shall mean the earlier of (a) the date by which the
Tenant Improvements to be constructed by Tenant pursuant to Exhibit C have been
"Substantially Completed" (as such term is defined in Exhibit C attached
hereto), or (b) the date Tenant occupies the Premises for the purpose of
conducting business therein; provided, however, that such possession shall not
include Tenant's Pre-Term Possession pursuant to Section 4.3, or (c) April 15,
2005.

        "Common Areas" shall mean all areas and facilities outside the Premises
within the exterior boundaries of the parcel of land containing the Building of
which the Premises form a part, together with the exterior plaza and access
areas within the Complex, all as provided and designated by Landlord from time
to time for the general use and convenience of Tenant and of other tenants of
Landlord having the common use of such areas, and their respective authorized
representatives and invitees. Common Areas include, without limitation,
corridors, stairways, elevator shafts, janitor rooms in the Building, the
Parking Garage, the driveways and landscaped areas in the Complex as generally
outlined on Exhibit A attached hereto. Exhibit A is tentative and Landlord
reserves the right to make alterations thereto from time to time.

        "Insurance Costs" shall mean all premiums and costs and expenses for all
policies of insurance which may be obtained by Landlord in its discretion for
(a) the Premises, the Building, the Parking Garage and the Common Areas of the
Complex, and any blanket policies, covering damage thereto and loss of rents
caused by fire and other perils Landlord elects to cover, including, without
limitation, coverage for earthquakes and floods, (b) commercial general
liability insurance for the benefit of Landlord and its designees, (c) such
other coverage Landlord elects to obtain for the Premises, the Building and/or
the Common Areas of the Complex, including, without limitation, coverage for
environmental liability and losses, and (d) such insurance premiums charged to
Landlord under the Reciprocal Easement Agreement.

        "Lease Year" means any calendar year, or portion thereof, following the
commencement hereof, the whole or any part of which period is included within
the Term.

        "Tenant Improvements" shall mean the tenant improvements, if any, to be
constructed pursuant to Exhibit C attached hereto.

        "Operating Costs" means all expenses, costs and disbursements of any
kind other than Taxes and Insurance Costs paid, incurred or payable by Landlord,
or others on behalf of Landlord, in connection with the ownership, management,
operation, maintenance and repair and other related activities in

3

--------------------------------------------------------------------------------




connection with any part of the Building and the Common Areas of the Complex and
of the personal property, fixtures, machinery, equipment, systems and apparatus
used in connection therewith, in accordance with Landlord's standard accounting
procedures. Operating Costs shall include, but not be limited to, the aggregate
of the amount paid for:

         (1)  all gas, electric, water, sewers, oil and other utilities,
including any surcharges, imposed, serving the Building and the Common Areas of
the Complex;

         (2)  painting for the Building and the Common Areas of the Complex;
managerial and administrative expenses;

         (3)  the total charges of any independent contractors employed in the
repair, care, operation, maintenance, and cleaning of the Building and/or the
Common Areas of the Complex;

         (4)  the amount paid or payable for all supplies occasioned by everyday
wear and tear;

         (5)  the costs of window and exterior wall cleaning of the Building and
the Common Areas of the Complex; and the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Complex, or any portion thereof;

         (6)  the cost of accounting services necessary to compute the rents and
charges payable by Tenants and keep the books of the Building and the Common
Areas of the Complex;

         (7)  fees relating to management for office rent, supplies, equipment,
salaries, wages, payroll tax, workers compensation, disability insurance,
bonuses and other compensation (including fringe benefits, vacation, holidays
and other paid absence benefits) relating to employees of Landlord or its agents
engaged in the management, operation, repair, or maintenance of the Building
and/or the Common Areas of the Complex;

         (8)  fees for legal, accounting (including, without limitation, any
outside audit as Landlord may elect in its sole and absolute discretion),
inspection and consulting services;

         (9)  the cost of porters, guards and other protection services;

       (10)  the cost of establishing and maintaining the Building's directory
board;

       (11)  payments for general maintenance and repairs to the plant and
equipment, including supplying climate control to the Building and the Common
Areas of the Complex;

       (12)  the cost of supplying all services pursuant to Article 11 hereof to
the extent such services are not paid by individual tenants;

       (13)  the cost for the repair and replacement of all maintenance and
cleaning equipment and master utility meters and of the costs incurred for
repairing or replacing all other fixtures, equipment and facilities serving or
comprising the Building and the Common Areas of the Complex;

       (14)  all assessments, costs and charges payable by Landlord under the
Reciprocal Easement Agreement, and all community association dues, assessments
and charges and property owners' association dues, assessments and charges which
may be imposed upon Landlord by virtue of any recorded instrument affecting
title to the Building;

       (15)  all costs to upgrade, improve or change the utility, efficiency or
capacity of any utility or telecommunication system serving the Building and the
Common Areas of the Complex;

       (16)  the repair and replacement, resurfacing and/or repaving of any
paved areas, curbs or gutters within the Building or the Common Areas of the
Complex;

4

--------------------------------------------------------------------------------






       (17)  the repair and replacement of any equipment or facilities serving
or located within the Complex; and

       (18)  the cost of any capital repairs, improvements and replacements made
by the Landlord to the Building or the Common Areas of the Complex ("Capital
Costs"). However, Capital Costs shall be includable in Operating Costs each year
only to the extent of that fraction allocable to the year in question calculated
by amortizing such Capital Cost over the reasonably useful life of the
improvement resulting therefrom, as determined by Landlord in its good faith
discretion, with interest on the unamortized balance at the higher of (i) ten
percent (10%) per annum; or (ii) the interest rate as may have been paid by
Landlord for the funds borrowed for the purpose of performing the work for which
the Capital Costs have been expended, but in no event to exceed the highest rate
permissible by law.

       (19)  the cost of licenses, certificates, permits and inspections and the
cost of contesting any governmental enactments which may affect Operating Costs,
and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program;

        Operating Costs shall not include the following:

         (1)  legal expenses incurred expressly for negotiating a lease with a
particular tenant, or as a result of a default of a specific tenant.

         (2)  costs of installing leasehold improvements in leasable space for
tenants or occupants or prospective tenants or occupants of the Building;

         (3)  real estate brokers' leasing commissions;

         (4)  legal fees, space planner fees and advertising expenses incurred
with regard to leasing the Building or portions thereof;

         (5)  any cost or expenditure to the extent Landlord is reimbursed, by
insurance proceeds, condemnation awards, warranties, guaranties, other third
parties (including tenants) or otherwise;

         (6)  depreciation or amortization of the Building or its contents or
components, except to the extent of amortization of Capital Costs as provided
above;

         (7)  legal expenses incurred in enforcing the terms of any other lease
at the Building;

         (8)  any bad debt loss, rent loss, or reserve for bad debt or rent
loss;

         (9)  sums paid to subsidiaries or other affiliates of Landlord for
services on or to the Property, the Building and/or the Premises, but only to
the extent that the costs of such services exceed the competitive cost for such
services rendered by persons or entities of similar skill, competence and
experience;

       (10)  any fines, penalties or interest resulting from the negligence or
willful misconduct of Landlord or its agents, contractors, or employees;

       (11)  advertising and promotional expenditures;

       (12)  wages, salaries or other compensation paid or the cost of benefits
provided to asset managers, leasing agents, promotional directors, officers,
directors, and executives of Landlord that are above the rank of property
manager;

       (13)  principal, interest, points and other fees on any mortgage
financing encumbering the Project, and rentals on any ground lease affecting the
Project;

5

--------------------------------------------------------------------------------






       (14)  costs incurred by Landlord in connection with Landlord's
obligations in Section 10.1 below;

       (15)  property management fees (it being understood that Tenant shall pay
a management recovery fee as set forth in Section 6.1 below);

       (16)  costs incurred by Landlord in remediating any contamination by
Hazardous Materials; provided, however, that nothing contained in this
subparagraph shall be deemed to limit, modify or otherwise affect any other
obligations of Tenant under this Lease; or

       (17)  the cost of correcting defects in the original design and
construction of the Complex (including the Building), including any
non-compliance with any governmental law, ordinance, regulation or mandate which
non-compliance existed at the time of Tenant's initial occupancy of the
Premises.

        "Parking Garage" means the parking structure, fixtures and other
improvements now located on the Complex as generally depicted in
Exhibit Aattached hereto. The Parking Garage is located on land not owned by
Landlord, but such land and the Parking Garage are subject to the Reciprocal
Easement Agreement.

        "Proportionate Share" shall be that fraction (converted to a percentage)
the numerator of which is the Rentable Area (hereinafter defined) of the
Premises and the denominator of which is the Rentable Area of the Building.
Tenant's Proportionate Share as of the commencement of the Term hereof is
specified in Section 1.11. Said Proportionate Share shall be recalculated by
Landlord as may be required effective as at the commencement of any period to
which the calculation is applicable in this Lease. Notwithstanding the preceding
provisions of this Section, Tenant's Proportionate Share as to certain expenses
may be calculated differently to yield a higher percentage share for Tenant as
to certain expenses in the event Landlord permits other tenants in the Building
to directly incur such expenses rather than have Landlord incur the expense in
common for the Building (such as, by way of illustration, wherein a tenant
performs its own janitorial services). In such case Tenant's proportionate share
of the applicable expense shall be calculated as having as its denominator the
Rentable Area of all floors rentable to tenants in the Building less the
Rentable Area of tenants who have incurred such expense directly. In any case in
which Tenant, with Landlord's consent, incurs such expenses directly, Tenant's
proportionate share will be calculated specially so that expenses of the same
character which are incurred by Landlord for the benefit of other tenants in the
Building shall not be prorated to Tenant. Nothing herein shall imply that
Landlord will permit Tenant or any other tenant of the Building to incur any
Operating Costs. Any such permission shall be in the sole discretion of the
Landlord, which Landlord may grant or withhold in its arbitrary judgment.

        "Real Estate Taxes" or "Taxes" shall mean and include all general and
special taxes, assessments, fees of every kind and nature, duties and levies,
charged and levied upon or assessed by any governmental authority against the
parcel containing the Building and all other improvements on such parcel,
including the various estates in such parcel and the Building and improvements
thereon, any leasehold improvements, fixtures, installations, additions and
equipment, whether owned by Landlord or Tenant or any other tenant; except that
it shall exclude any taxes of the kind covered by Section 6.1 hereof. Further
included in the definition of Taxes herein shall be general and special
assessments, license fees, commercial rental tax, levy, or tax (other than
inheritance or estate taxes) imposed by any authority having the direct or
indirect power to tax, as against any legal or equitable interest of Landlord in
the Building, the Common Areas or the Complex, or, as against Landlord's right
to rent or other income therefrom, or as against Landlord's business of leasing
the Premises, the Building, parcel or the Complex, any tax, fee, or charge with
respect to the possession, leasing, transfer of interest, operation, management,
maintenance, alteration, repair, use, or occupancy by Tenant, of the Premises,
the Building, parcel or any portion thereof or the Complex, or any tax imposed
in substitution, partially

6

--------------------------------------------------------------------------------




or totally, for any tax previously included within the definition of Taxes
herein, or any additional tax, the nature of which may or may not have been
previously included within the definition of Taxes.

        Taxes shall also include the amount of Taxes payable by Landlord under
the Reciprocal Easement Agreement for the Parking Garage the parcel of land that
contains the Parking Garage.

        Taxes shall also include the reasonable cost to Landlord of contesting
the amount, validity, or the applicability of any Taxes. If at any time during
the Term of this Lease the method of taxation or assessment of real estate or
the income therefrom prevailing at the time of execution hereof shall be, or has
been altered so as to cause the whole or any part of the Taxes now or hereafter
levied, assessed or imposed on real estate to be levied, assessed or imposed
upon Landlord, wholly or partially, as a capital levy, business tax, fee, permit
or other charge, or on or measured by the Rents received therefrom, then such
new or altered taxes, regardless of their nature, which are attributable to the
land, the Building, the Common Areas or to other improvements on the land shall
be deemed to be included within the term Real Estate Taxes or Taxes for purposes
of this Section, whether in substitution for, or in addition to any other Real
Estate Taxes or Taxes, save and except that such shall not be deemed to include
any enhancement of said tax attributable to other income of Landlord. With
respect to any general or special assessments which may be levied upon or
against the Premises, the Building, the Common Areas or the underlying realty,
or which may be evidenced by improvement or other bonds, and may be paid in
annual or semi-annual installments, only the amount of such installment,
prorated for any partial year, and statutory interest shall be included within
the computation of Taxes for which Tenant is responsible hereunder.

        Notwithstanding anything to the contrary contained in the foregoing
definition of Real Estate Taxes, Tenant shall not be responsible or liable for
the payment of (a) any state or federal income taxes assessed against Landlord,
(b) any estate, succession or inheritance taxes of Landlord, (c) corporation
franchise taxes imposed upon the corporate owner of the fee of the Building,
(d) any penalties or interest incurred by Landlord as a result of Landlord's
late payment of taxes, or (e) any tax, charge or surcharge resulting from the
contamination of the Complex by Hazardous Materials that were not brought onto
the Complex by Tenant or its employees, agents, contractors or licensees.

        "Rent" means Minimum Monthly Rent and all other sums required to be paid
by Tenant pursuant to the terms of this Lease.

        "Rentable Area" as used in the Lease shall be determined as follows:

        (a)    Single Tenant Floor.    As to each floor of the Building on which
the entire space rentable to tenants is or will be leased to one tenant,
Rentable Area shall be the entire area bounded by the inside surface of the
exterior glass walls on such floor, including all areas used for elevator
lobbies, corridors, special stairways, special elevators, restrooms, mechanical
rooms, electrical rooms and telephone closets, without deduction for columns and
other structural portions of the Building or vertical penetrations that are
included for the special use of Tenant, but excluding the area contained within
the interior walls of the Building stairs, fire towers, vertical ducts, elevator
shafts, flues, vents, stacks, pipe shafts, and the rentable square footage
described in paragraph (c) below.

        (b)    Multi-Tenant Floor.    As to each floor of the Building on which
space is or will be leased to more than one tenant, Rentable Area attributable
to each such lease shall be the total of (i) the entire area included within the
Premises covered by such lease, being the area bounded by the inside surface of
any exterior glass walls, the exterior of all walls separating such Premises
from any public corridors or other public areas on such floor, and the
centerline of all walls separating such Premises from other areas leased or to
be leased to other tenants on such floors, (ii) a pro rata portion of the area
within the elevator lobbies, corridors, restrooms, mechanical rooms,

7

--------------------------------------------------------------------------------






electrical rooms, telephone closets and their enclosing walls situated on such
floor and (iii) the rentable square footage described in paragraph (c) below.

        (c)    Building Load.    In any event, Rentable Area shall also include
Tenant's Proportionate Share of the lobbies of the Building and Tenant's
Proportionate Share of the area of the emergency equipment, fire pump equipment,
electrical switching gear, telephone equipment and mail delivery facilities
serving the Building.

        (d)    Deemed Square Footage.    The Rentable Area of the Premises is
deemed to be the square footage set forth in Section 1.4 of this Lease as of the
date hereof, and Rentable Area of the Building is deemed to be the square
footage set forth in Section 1.5 hereof. From time to time at landlord's option,
Landlord may re-measure the Rentable Area of the Premises and the Building and
the other building on the parcel containing the Building and the other building,
which determination shall be conclusive and thereon Tenant's Proportionate Share
shall be adjusted accordingly.

        "Structural" as herein used shall mean any portion of the Premises, the
Building or the Common Areas of the Complex which provides bearing support to
any other integral member of the Premises, the Building or the Common Areas of
the Complex such as the roof structure (trusses, joists, beams), posts, load
bearing walls, foundations, girders, floor joists, footings, slabs, curtain
walls, columns, beams, shafts, and other load bearing members constructed by
Landlord.


ARTICLE 3
PREMISES AND COMMON AREAS


        3.1    Demising Clause.    Landlord hereby leases to Tenant, and Tenant
hires from Landlord the Premises, consisting of the approximate square footage
listed in the Salient Lease Terms, which the parties agree shall be deemed the
actual square footage and the furniture currently existing in the Premises, all
as identified in Exhibit A hereto. Such currently existing furniture (the
"Furniture") shall be and remain the property of Landlord, but shall be insured
by Tenant pursuant to Section 13.3 below. Tenant shall have the right to dispose
of all or any portion of the Furniture during the Term, and upon such
disposition by Tenant, neither Tenant nor Landlord shall have any further rights
to the same; provided, however, that in the event this Lease is terminated prior
to the end of the Term, Tenant shall either replace any Furniture that has been
disposed of pursuant to the foregoing, or, at Landlord's option, reimburse
Landlord for the replacement value of the same. The parties hereby agree that
any replacement furniture purchased by Tenant shall be and remain the personal
property of Tenant, unless, and to the extent the same is surrendered by Tenant
in connection with an early termination of this Lease.

        3.2    Reservation.    Landlord reserves the area beneath and above the
Building as well as the exterior thereof together with the right to install,
maintain, use, repair and replace pipes, ducts, conduits, wires, and structural
elements leading through the Premises serving other parts of the Building and
the Common Areas of the Complex, so long as such items are concealed by walls,
flooring or ceilings. Such reservation in no way affects the maintenance
obligations imposed herein. Landlord may change the shape, size, location,
number and extent of the improvements to any portion of the Building (excluding
the Premises) or the Common Areas of the Complex and/or the address or name of
the Building or any suite numbers without the consent of Tenant.

        3.3    Covenants, Conditions and Restrictions.    The parties agree that
this Lease is subject to the effect of (a) any covenants, conditions,
restrictions, easements, mortgages or deeds of trust, ground leases, rights of
way of record, and any other matters or documents of record, including, without
limitation, the Reciprocal Easement Agreement referred to in the Salient Lease
Terms; (b) any zoning laws of the city, county and state where the Complex is
situated; and (c) general and special taxes not delinquent. Tenant agrees that
as to its leasehold estate, Tenant and all persons in possession or

8

--------------------------------------------------------------------------------




holding under Tenant will conform to and will not violate the terms of any
covenants, conditions or restrictions of record which may now or hereafter
encumber the Building or the Complex (collectively, the "restrictions"). This
Lease is subordinate to the restrictions and any amendments or modifications
thereto.

        3.4    Common Areas.    Landlord hereby grants to Tenant, for the
benefit of Tenant and its employees, suppliers, shippers, customers and
invitees, during the Term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Landlord
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Building or the Complex. Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas. Any such storage shall be permitted only by the prior written
consent of Landlord or Landlord's designated agent, which consent may be revoked
at any time. In the event that any unauthorized storage shall occur then
Landlord shall have the right, with reasonable prior notice, in addition to such
other rights and remedies that it may have, to remove the property and charge
the cost to Tenant, which cost shall be immediately payable upon demand by
Landlord.

        (a)    Common Areas—Changes.    Landlord shall have the right, in
Landlord's sole discretion, from time to time:

         (1)  To make changes and reductions to the Common Areas, including,
without limitation, changes in the location, size, shape and number of
driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways;

         (2)  To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;

         (3)  To designate other land outside the boundaries of the Building to
be a part of the Common Areas;

         (4)  To add additional improvements to the Common Areas;

         (5)  To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Building or the Complex, or any
portion thereof;

         (6)  To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas, the Building and the Complex as Landlord
may, in the exercise of sound business judgment, deem to be appropriate.

        In exercising any of the foregoing rights, (i) Landlord shall not
prevent Tenant from having reasonable access to the Premises or the Parking
Garage, and (ii) Landlord shall not take any unreasonable action that will
materially and adversely affect Tenant's parking rights hereunder.

        (b)    Common Area Maintenance.    Landlord shall, in Landlord's
reasonable discretion, maintain the Common Areas (subject to reimbursement
pursuant to this Lease), establish and enforce reasonable rules and regulations
concerning such areas, close any of the Common Areas to whatever extent required
in the opinion of Landlord's counsel to prevent a dedication of any of the
Common Areas or the accrual of any rights of any person or of the public to the
Common Areas, close temporarily any of the Common Areas for maintenance
purposes, and make changes to the Common Areas including, without limitation,
changes in the location of driveways, corridors, entrances, exits, the
designation of areas for the exclusive use of others, the direction of the flow
of traffic or construction of additional buildings thereupon. Landlord may
provide security for the Common Areas, but is not obligated to do so. Under no
circumstances shall Landlord be liable or responsible for any acts or omissions
of any party providing any services to the Common Areas,

9

--------------------------------------------------------------------------------



the Building or other improvements, including, without limitation, any security
service, notwithstanding anything to the contrary contained in this Lease. As of
the date hereof, the owner of the Mission Tower One Building (as defined in
Section 3.4(c)(1) below maintains the Parking Garage.

        (c)    Parking.    Provided that Tenant is not in Default of any term or
provision of this Lease or has not vacated the Premises, Tenant is allocated and
shall have the non-exclusive right on an unassigned and unreserved basis to use
not more than the number of parking spaces specified in Section 1.14 hereof for
use by Tenant and its directors, officers, employees, contractors, suppliers,
agents, subtenants, licensees, occupants and invitees ("Tenant's Parties"), the
location of which may be designated from time to time by Landlord (the "Parking
Spaces"). At no time, may Tenant or any of Tenant's Parties use more than the
number of Parking Spaces specified above.

        (1)    Operation.    The Parking Spaces allocated to Tenant are located
in the Parking Garage. The Parking Garage is located on land that is owned by
the owner of the adjacent building located at 3975 Freedom Circle Drive, Santa
Clara, California ("Mission Tower One Building"). The Parking Garage is subject
to the Reciprocal Easement Agreement and is operated and maintained by the owner
of the Mission Tower One Building. The Parking Garage provides parking for the
Building and the Mission Tower One Building.

        (2)    General Procedures.    The unreserved parking spaces hereunder
may be provided on an unreserved valet parking basis. The Parking Spaces
initially will not be separately identified, however Landlord reserves the right
in its sole and absolute discretion to separately identify by signs or other
markings the area where Tenant's Parking Spaces will be located. Landlord or the
owner of the Mission Tower One Building may arrange for the Parking Garage to be
operated by an independent contractor. Tenant acknowledges that Landlord shall
have no liability for claims arising through acts or omissions of such operator.
Landlord shall have no obligation to monitor the use of such parking facility,
nor shall Landlord be responsible for any loss or damage to any vehicle or other
property or for any injury to any person. Said Parking Spaces shall be used only
for parking of automobiles no larger than full size passenger automobiles, sport
utility vehicles or pickup trucks. Tenant shall comply with all rules and
regulations which may be adopted by Landlord or the owner of Mission Tower One
Building or the operator of the Parking Garage from time to time.

        (3)    Usage.    Tenant shall not at any time use more parking spaces
than the number so allocated to Tenant or park its vehicles or the vehicles of
others in any portion of the Complex designated as an exclusive parking area.
Tenant shall not have the exclusive right to use any specific parking space. All
trucks and delivery vehicles shall be (i) parked in area designated for such
vehicles, (ii) loaded and unloaded in a manner which does not interfere with the
businesses of other occupants of the Complex, and (iii) permitted to remain on
the Complex only so long as is reasonably necessary to complete loading and
unloading. In the event Landlord elects or is required by any law to limit or
control parking in the Complex, whether by validation of parking tickets or any
other method of assessment, Tenant agrees to participate in such validation or
assessment program under such reasonable rules and regulations as are from time
to time established by Landlord.

        (4)    Identification.    If Landlord so requests, Tenant shall furnish
Landlord with a list of its employees' vehicle license numbers within fifteen
(15) days after taking possession of the Premises and thereafter shall notify
Landlord of any changes within five (5) days after written request by Landlord.
Landlord also reserves the right to implement a system requiring that all
employees of Tenant attach a parking sticker or parking permit to its vehicle.

10

--------------------------------------------------------------------------------







        (5)    Remedies.    Tenant acknowledges and agrees that a breach of the
parking provisions by Tenant or any of Tenant's Parties may seriously interfere
with Landlord's operation of the Complex and with the rights or occupancy by
other tenants of the Complex and in the Mission Tower One Building. Accordingly,
Landlord may suffer damages that are not readily ascertainable. Therefore, if
Tenant or any of Tenant's Parties use more than the number of allocated Parking
Spaces, or park other than such designated by Landlord for the Parking Spaces,
or otherwise fail to comply with any of the foregoing provisions after Landlord
delivers written notice to Tenant of such failure, then Landlord, in addition to
any other rights or remedies available at law or in equity or under the Lease,
may charge Tenant, as liquidated damages, Twenty-Five Dollars ($25.00) per day
for the first such violation and Fifty Dollars ($50.00) per day for each
subsequent violation, and Tenant shall pay such charge within ten (10) days
after written request by Landlord. Each vehicle parked in violation of the
foregoing provisions shall be deemed a separate violation. In addition, if
Tenant fails to cure any such violation after receiving written notice from
Landlord, Landlord may immobilize and/or tow from the Complex any vehicle parked
in violation hereof, and/or attach violation stickers or notices to such
vehicle. The cost to remove any such vehicle shall be paid by Tenant within ten
(10) days after written request by Landlord.


ARTICLE 4
TERM AND POSSESSION


        4.1    Commencement Date.    The Term of this Lease shall commence on
the Commencement Date and shall be for the term specified in Section 1.7 hereof.

        4.2    Acknowledgment of Commencement.    After Substantial Completion
of the Tenant Improvements, Tenant shall execute a written acknowledgment of the
date of commencement and Minimum Monthly Rent schedule in the form attached
hereto as Exhibit D, and by this reference it shall be incorporated herein. The
failure of Tenant to execute such acknowledgment or the failure of Landlord to
request such acknowledgment shall not delay or extend or otherwise affect the
start of the Commencement Date or any obligation of Tenant to pay any Rent or
perform other obligations under this Lease.

        4.3    Pre-Term Possession.    Tenant is currently occupying the
Premises pursuant to that certain Early Entry License entered into between
Landlord and Tenant. Upon mutual execution of this Lease, Tenant may continue to
occupy the Premises for its own risk, to make such improvements as Tenant shall
have the right to make, to install fixtures, supplies, inventory and other
property. Such occupancy by Tenant prior to the Substantial Completion of the
Landlord Work shall be referred to herein as "Pre-Term Possession." Tenant
agrees that it shall not in any way interfere with the progress of Landlord's
Work by such entry. Should such entry prove an impediment to the progress of
Landlord's Work, in Landlord's reasonable judgment, Landlord may demand that
Tenant forthwith vacate the Premises until such time as Landlord's Work is
complete, and Tenant shall immediately comply with this demand. During the
course of any Pre-Term Possession, all terms and conditions of this Lease,
except for Minimum Monthly Rent and Additional Rent and commencement, shall
apply, particularly with reference to indemnity by Tenant of Landlord under
Sections 10.4 and 14.4. Notwithstanding the foregoing, (a) in no event shall
Tenant be required to indemnify Landlord for Losses (as defined in Section 10.4)
caused by the gross negligence or willful misconduct of Landlord, its agents,
contractors or sub-contractors during such Pre-Term Possession, and (b) during
such Pre-Term Possession, Tenant's insurance shall not be primary with respect
to claims arising out of the acts or omissions of Landlord or Landlord's agents,
contractors or sub-contractors.

        4.4    Acceptance of Work.    Landlord shall deliver the Premises,
including the work to be performed by Landlord pursuant to Exhibit C, as well as
the roof, structure, parking lot, and Building Systems, in good and sanitary
working order and repair. Within fifteen (15) days following the date Tenant
takes

11

--------------------------------------------------------------------------------




possession of the Premises, Tenant may provide Landlord with a punch list which
sets forth any corrective work to be performed by Landlord with respect to work
performed by Landlord; provided, however, that Tenant's obligation to pay Rent
and other sums under this Lease shall not be affected thereby to the extent such
punch list items do not interfere with Tenant's proposed use of the Premises.
Landlord shall complete the punch list items within sixty (60) days following
delivery of the punch list to Landlord. If Tenant fails to submit a punch list
to Landlord within such fifteen (15) day period, Tenant agrees that by taking
possession of the Premises it will conclusively be deemed to have inspected the
Premises and found the Premises in satisfactory condition, with all work
required of Landlord completed. Additionally, notwithstanding anything contained
herein to the contrary, Tenant shall have twelve (12) months from the date of
this Lease in which to discover and notify Landlord of any latent defects in the
Premises. Landlord shall only be responsible for the correction of any such
latent defects with respect to which it received timely notice from Tenant.
Tenant acknowledges that, except as otherwise set forth herein, neither
Landlord, nor any agent, employee or servant of Landlord, has made any
representation or warranty, expressed or implied, with respect to the Premises,
the Building or the Common Areas of the Complex, or with respect to the
suitability of them to the conduct of Tenant's business, nor has Landlord agreed
to undertake any modifications, alterations, or improvements of the Premises,
the Building or the Common Areas of the Complex, except as specifically provided
in this Lease.

        4.5    Failure to Take Possession.    Tenant's inability or failure to
take possession of the Premises when delivery is tendered by Landlord shall not
delay the Commencement Date of the Lease or Tenant's obligation to pay Rent.
Tenant acknowledges that Landlord shall incur significant expenses upon the
execution of this Lease, even if Tenant never takes possession of the Premises,
including, without limitation, brokerage commissions and fees, legal or other
professional fees, the costs of space planning and the costs of construction of
Tenant Improvements in the Premises. Tenant acknowledges that all of said
expenses, in addition to all other expenses incurred and damages suffered by
Landlord, shall be included in measuring Landlord's damages should Tenant breach
the terms of this Lease.


ARTICLE 5
MINIMUM MONTHLY RENT


        5.1    Payment.    Tenant shall pay to Landlord at the address specified
in Section 1.1, or at such other place as Landlord may otherwise designate, as
"Minimum Monthly Rent" for the Premises the amount specified in Section 1.8
hereof, payable in advance on the first day of each month during the Term of the
Lease. If the Term commences on other than the first day of a calendar month,
the rent for the first partial month shall be prorated accordingly. All payments
of Minimum Monthly Rent (including sums defined as rent in Section 2 shall be in
lawful money of the United States, and payable without deduction, offset,
counterclaim, prior notice or demand.

        5.2    Advance Rent.    The amount specified in Section 1.8(B) hereof is
paid herewith to Landlord upon execution of this Lease as advance rent for the
eighth (8th) month of the Term, receipt of which is hereby acknowledged;
provided, however, that such amount shall be held by Landlord as an additional
"Security Deposit" pursuant to this Lease until it is applied by Landlord
beginning with the first Minimum Monthly Rent due hereunder.


ARTICLE 6
ADDITIONAL RENT


        6.1    Property Management Fee, Personal Property, Gross Receipts,
Leasing Taxes.    This Section is intended to deal with costs, impositions or
taxes directly attributed to Tenant or this transaction, as distinct from taxes
attributable to the Building or the Common Areas of the Complex which are to be
allocated among various tenants and others. Tenant shall pay to Landlord
concurrent with all payments of Minimum Monthly Rent a management recovery fee
in an amount equal to three percent (3%) of

12

--------------------------------------------------------------------------------



Minimum Monthly Rent payable by Tenant hereunder, from time to time.
Additionally, Tenant shall pay before delinquency any and all taxes,
assessments, license fees and public charges levied, assessed or imposed against
Tenant or Tenant's estate in this Lease or the property of Tenant situated
within the Premises which become due during the Term. On demand by Landlord,
Tenant shall furnish Landlord with satisfactory evidence of these payments. If
such taxes are included in the bill for the Real Estate Taxes for the Building
or the Complex, then Tenant shall pay to Landlord as additional rent the amount
of such taxes within ten (10) days after demand from Landlord.

        6.2    Operating Costs, Taxes and Insurance.    

        (a)    Adjustment.    Operating Costs, Insurance Costs and Taxes for any
Lease Year shall be calculated on the basis of the greater of (i) actual
Operating Costs, Taxes and Insurance Costs; or (ii) what Operating Costs,
Insurance Costs and Taxes would have been if the Building were at least one
hundred percent (100%) occupied and operational for the whole of such Lease Year
to take into consideration any such costs that may fluctuate with occupancy.
Operating Costs, Insurance Costs and Taxes shall be calculated separately for
each such category of costs.

        (b)    Partial Year.    If any Lease Year of less than twelve
(12) months is included within the Term, the amount payable by Tenant for such
period shall be prorated on a per diem basis (utilizing a thirty (30) day month,
three hundred sixty (360) day year).

        6.3    Method of Payment.    Any additional Rent payable by Tenant under
Sections 6.1 and 6.2 hereof shall be paid as follows, unless otherwise provided:

        (a)    Tenant Payment.    During the Term, Tenant shall pay to Landlord
Tenant's Proportionate Share of Operating Costs, Insurance Costs and Taxes, as
additional Rent as hereinafter provided. Tenant shall pay to Landlord monthly in
advance with its payment of Minimum Monthly Rent, one-twelfth (l/12th) of the
amount of such additional Rent as estimated by Landlord in advance, in good
faith, to be due from Tenant. If at any time during the course of the fiscal
year, Landlord determines that Operating Costs, Insurance Costs and/or Taxes are
projected to vary from the then estimated costs for such items by more than five
percent (5%) or there is a special or non-reoccurring charge under the
Reciprocal Easement Agreement, Landlord may, by delivering thirty (30) days'
prior written notice to Tenant, revise the estimated Operating Costs, Insurance
Costs and/or Taxes for the balance of such fiscal year, and Tenant's monthly
installments for the remainder of such year shall be adjusted so that by the end
of such fiscal year Tenant will have paid to Landlord Tenant's Proportionate
Share of the such revised expenses for such year.

        (b)    Annual Reconciliation.    Annually, as soon as is reasonably
possible after the expiration of each Lease Year, Landlord shall prepare in good
faith and deliver to Tenant a comparative statement, which statement shall be
conclusive between the parties hereto, setting forth (1) the Operating Costs,
Taxes and Insurance Costs for such Lease Year, and (2) the amount of additional
Rent as determined in accordance with the provisions of this Article 6. Landlord
shall use reasonable efforts to furnish such comparative statement on or before
June 1 of the calendar year immediately following the calendar year to which the
statement applies.

        (c)    Adjustment.    If the aggregate amount of such estimated
additional Rent payments made by Tenant in any Lease Year should be less than
the additional Rent due for such year, then Tenant shall pay to Landlord as
additional Rent within thirty (30) days following demand the amount of such
deficiency. If the aggregate amount of such additional Rent payments made by
Tenant in any Lease Year of the Term should be greater than the additional Rent
due for such year, then the amount of such excess will be applied by Landlord to
the next succeeding installments of such additional Rent due hereunder;
provided, however, that if there is any such excess for the last year of the
Term, then the amount thereof will be refunded by Landlord to

13

--------------------------------------------------------------------------------






Tenant within sixty (60) days of the last day of the Term, provided Tenant is
not otherwise in default under the terms of this Lease.

        (d)    Audit.    Within thirty-six (36) months after receiving
Landlord's statement of Operating Costs Tenant may, upon advance written notice
to Landlord and during reasonable business hours, cause an audit of Landlord's
books and records to determine the accuracy of Landlord's Operating Costs and
other charges under this Lease relating to such period. Landlord shall make all
pertinent records available for inspection that are reasonably necessary for
Tenant to conduct its review. If any records are maintained at a location other
than the office of the Building, Tenant may either inspect the records at such
other location or pay for the reasonable cost of copying and shipping the
records. If Tenant retains an agent to review Landlord's records, the agent
shall be with a licensed CPA firm. Within sixty (60) days after the records are
made available to Tenant, Tenant shall have the right to give Landlord written
notice (an "Objection Notice") stating in reasonable detail any objection to
Landlord's statement of Operating Costs for the prior thirty-six (36) month
period. If Tenant provides Landlord with a timely Objection Notice, Landlord and
Tenant shall work together in good faith to resolve any issues raised in
Tenant's Objection Notice. If Tenant fails to provide Landlord with a timely
Objection Notice, Landlord's statement of Operating Costs shall be deemed final
and binding, and Tenant shall have no further right to audit or object to such
statement. If Tenant's audit reveals that the actual direct expenses for any
given year were less than the amount that Tenant paid for Operating Costs and
other charges for any such year, then Landlord shall pay to Tenant the excess.
If such audit reveals that the actual direct expenses for any given year were
more than the amount that Tenant paid for Operating Costs and other charges for
any such year, then Tenant shall pay to Landlord the excess.


ARTICLE 7
ACCORD AND SATISFACTION


        7.1    Acceptance of Payment.    No payment by Tenant or receipt by
Landlord of a lesser amount of Minimum Monthly Rent or any other sum due
hereunder, shall be deemed to be other than on account of the earliest due rent
or payment, nor shall any endorsement or statement on any check or any letter
accompanying any such check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord's right
to recover the balance of such rent or payment or pursue any other remedy
available in this Lease, at law or in equity. Landlord may accept any partial
payment from Tenant without invalidation of any contractual notice required to
be given herein (to the extent such contractual notice is required) and without
invalidation of any notice required to be given pursuant to California Code of
Civil Procedure Section 1161 et seq., or of any successor statute thereto.


ARTICLE 8
SECURITY DEPOSIT


        8.1    Payment on Lease Execution.    Tenant shall pay Landlord upon
execution hereof the sum specified in the Salient Lease Terms as a Security
Deposit. This sum is designated as a Security Deposit and shall remain the sole
and separate property of Landlord until actually repaid to Tenant, said sum not
being earned by Tenant until all conditions precedent for its payment to Tenant
have been fulfilled. As this sum both in equity and at law is Landlord's
separate property, Landlord shall not be required to (1) keep said deposit
separate from his general accounts, or (2) pay interest, or other increment for
its use. If Tenant fails to pay rent or other charges when due hereunder (and
such failure persists beyond applicable notice and cure periods), or otherwise
defaults with respect to any provision of this Lease, including and not limited
to Tenant's obligation to restore or clean the Premises following vacation
thereof, Tenant, at Landlord's election, shall be deemed not to have earned the
right to repayment of the Security Deposit, or those portions thereof used or
applied by Landlord for the

14

--------------------------------------------------------------------------------



payment of any rent or other charges in default, or for the payment of any other
sum to which Landlord may become obligated by reason of Tenant's default, or to
compensate Landlord for any loss or damage which Landlord may suffer thereby.
Landlord may retain such portion of the Security Deposit as it reasonably deems
necessary to restore or clean the Premises following vacation by Tenant. The
Security Deposit is not to be characterized as rent until and unless so applied
in respect of a default by Tenant. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, and all other provisions of law,
now or hereafter in force, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the act or omission of Tenant or any officer, employee, agent or
invitee of Tenant.

        8.2    Restoration of Deposit.    If Landlord elects to use or apply all
or any portion of the Security Deposit as provided in Section 8.1, Tenant shall
within ten (10) days after written demand therefor pay to Landlord in cash, an
amount equal to that portion of the Security Deposit used or applied by
Landlord, and Tenant's failure to so do shall be a material breach of this
Lease. The ten (10) day notice specified in the preceding sentence shall insofar
as not prohibited by law, constitute full satisfaction of notice of default
provisions required by law or ordinance.

        8.3    Return of Security Deposit.    The Security Deposit or any
balance thereof shall be returned to Tenant by Landlord within thirty (30) days
of the expiration or earlier termination of this Lease.


ARTICLE 9
USE


        9.1    Permitted Use.    The Premises shall be used and occupied only
for the purposes specified in Section 1.10 hereof, and for no other purpose or
purposes. Tenant shall promptly comply with all laws, ordinances, orders and
regulations affecting the Premises, their cleanliness, safety, occupation and
use. Tenant shall not use, or permit to be used, the Premises in any manner
which in Landlord's reasonable judgment would: (a) cause damage to the Building
or any equipment, facilities or other systems therein; (b) impair the appearance
of the Building; (c) interfere with the efficient and economical maintenance,
operation and repair of the Premises or the Building or the equipment,
facilities or systems thereof;(d) adversely affect any service provided to,
and/or the use and occupancy by, any Building tenant or occupants; (e) violate
the certificate of occupancy issued for the Premises or the Building;
(f) materially and adversely affect the first-class image of the Building; or
(g) result in protests or civil disorder or commotions at, or other disruptions
of the normal business activities in, the Building. In addition, the Premises or
any portion thereof may not be used for (i) a restaurant or bar; (ii) the
preparation, consumption, storage, manufacture or sale of food or beverages
(except in connection with vending machines (provided that each machine, where
necessary, shall have a waterproof pan thereunder and be connected to a drain)
and/or warming kitchens installed for the use of Tenant's employees only),
liquor, tobacco or drugs; (iii) the business of photocopying, multilith or
offset printing (except photocopying in connection with Tenant's own business);
(iv) a school or classroom; (v) lodging or sleeping; (vi) the operation of
retail facilities (meaning a business whose primary patronage arises from the
generalized solicitation of the general public to visit Tenant's offices in
person without a prior appointment) of a savings and loan association or retail
facilities of any financial, lending, securities brokerage or investment
activity; (vii) a payroll office; (viii) a barber, beauty or manicure shop;
(ix) an employment agency or similar enterprise; (x) offices of any governmental
authority or agency, any foreign government, the United Nations, or any agency
or department of the foregoing; (xi) the rendering of medical, dental or other
therapeutic or diagnostic services; (xii) the operation of any non-profit or
charitable organization, or (xiii) any illegal purposes or any activity
constituting a nuisance. Landlord agrees and acknowledges that Tenant will have
an electronic verification lab within

15

--------------------------------------------------------------------------------



the Premises and a small shipping and receiving area on the first floor adjacent
to the Building's loading dock, and neither of the same shall constitute a
Prohibited Use.

        9.2    Safes, Heavy Equipment.    Tenant shall not place a load upon any
floor of the Premises which exceeds the lesser of fifty (50) pounds per square
foot live load or such other amount specified in writing by Landlord from time
to time. Landlord reserves the right to prescribe the weight and position of all
safes and heavy installations which Tenant wishes to place in the Premises so as
properly to distribute the weight thereof, or to require plans prepared by a
qualified structural engineer at Tenant's sole cost and expense for such heavy
objects. Notwithstanding the foregoing, Landlord shall have no liability for any
damage caused by the installation of such heavy equipment or safes.

        9.3    Machinery.    Business machines and mechanical equipment
belonging to Tenant which cause noise and/or vibration that may be transmitted
to the structure of the Building or to any other leased space to such a degree
as to be objectionable to Landlord or to any tenants in the Complex shall be
placed and maintained by the party possessing the machines or equipment, at such
party's expense, in settings of cork, rubber or spring type noise and/or
vibration eliminators, and Tenant shall take such other measures as needed to
eliminate vibration and/or noise. If the noise or vibrations cannot be
eliminated, Tenant must remove such equipment within ten (10) days following
written notice from Landlord.

        9.4    Waste or Nuisance.    Tenant shall not commit, or suffer to be
committed, any waste upon the Premises, or any nuisance, or other act or thing
which may disturb the quiet enjoyment of any other tenant or occupant of the
Complex in which the Premises are located.

        9.5    Operation.    Tenant shall continuously during the entire Term,
conduct and carry on Tenant's business in the Premises during normal business
hours, and shall keep the Premises open for business and cause Tenant's business
to be conducted therein during such business hours of each and every Business
Day; provided, however, that this provision shall not apply if Tenant's business
shall be temporarily shut down on account of strikes, lockouts or causes beyond
the control of Tenant (financial inability excepted). If Tenant shall abandon
the Premises, or be dispossessed by process of law, or otherwise, any personal
property belonging to Tenant and remaining on the Premises after such event
shall, at the option of Landlord, be deemed abandoned. For purposes of this
Section 9.5, whether or not Tenant has abandoned the Premises shall be
determined in accordance with the terms of California Civil Code Section 1951.3.


ARTICLE 10
COMPLIANCE WITH LAWS AND REGULATIONS


        10.1    Compliance Obligations.    To Landlord's actual knowledge, the
Premises are in compliance with all governmental laws, ordinances, regulations
or mandates, including, without limitation, the ADA. Landlord, at its sole cost
and expense, shall be responsible for correcting any violations of governmental
laws, ordinances, regulations or mandates, including, without limitation, Title
III of the ADA, with respect to the Premises; provided, however, that Landlord
shall not be responsible for non-compliance that results thereafter from
installation of any furniture, equipment and other personal property by Tenant.
Except to the extent limited herein, Tenant shall, at its sole cost and expense,
comply with all of the requirements of all municipal, state and federal
authorities in force on or after the Commencement Date, or which may hereafter
be in force, pertaining to the Premises, and shall faithfully observe in the use
or occupancy of the Premises all municipal ordinances and state and federal
statutes, laws and regulations now or hereafter in force, including, without
limitation, the "Environmental Laws" (as hereinafter defined), and the Americans
with Disabilities Act, 42 U.S.C. §§ 12101-12213 (and any rules, regulations,
restrictions, guidelines, requirements or publications promulgated or published
pursuant thereto) (the "ADA"), whether or not any of the foregoing were
foreseeable or unforeseeable at the time of the execution of this Lease.
Tenant's obligation to comply

16

--------------------------------------------------------------------------------



with and observe such requirements, ordinances, statutes and regulations shall
apply regardless of whether such requirements, ordinances, statutes and
regulations regulate or relate to Tenant's particular use of the Premises or
regulate or relate to the use of premises in general, and regardless of the cost
thereof. The judgment of any court of competent jurisdiction, or the admission
of Tenant in any action or proceeding against Tenant, whether Landlord be a
party thereto or not, that any such requirement, ordinance, statute or
regulation pertaining to the Premises has been violated, shall be conclusive of
that fact as between Landlord and Tenant. Notwithstanding the foregoing, Tenant
shall have no responsibility or liability for (a) making structural improvements
or alterations to the Premises in order to comply with changes in laws
(including without limitation, the ADA) unless such improvements or alterations
are necessitated by Tenant's alterations or particular use of the Premises, or
(b) any non-compliance of the Building with any laws that are in existence as of
the Commencement Date (except to the extent Tenant's actions or particular use
of the Premises causes or contributes to such non-compliance).

        10.2    Condition of Premises.    Subject to Section 4.5, Tenant hereby
accepts the Premises in the condition existing as of the date of occupancy,
subject to all applicable zoning, municipal, county and state laws, ordinances,
rules, regulations, orders, restrictions of record, and requirements in effect
during the Term or any part of the Term hereof regulating the Premises, and
without representation, warranty or covenant by Landlord, express or implied, as
to the condition, habitability or safety of the Premises, the suitability or
fitness thereof for their intended purposes, or any other matter.

        10.3    Hazardous Materials.    

        (a)    Hazardous Materials.    As used herein, the term "Hazardous
Materials" shall mean any wastes, materials or substances (whether in the form
of liquids, solids or gases, and whether or not airborne), which are or are
deemed to be (i) pollutants or contaminants, or which are or are deemed to be
hazardous, toxic, ignitable, reactive, corrosive, dangerous, harmful or
injurious, or which present a risk to public health or to the environment, or
which are or may become regulated by or under the authority of any applicable
local, state or federal laws, judgments, ordinances, orders, rules, regulations,
codes or other governmental restrictions, guidelines or requirements, any
amendments or successor(s) thereto, replacements thereof or publications
promulgated pursuant thereto, including, without limitation, any such items or
substances which are or may become regulated by any of the Environmental Laws
(as hereinafter defined); (ii) listed as a chemical known to the State of
California to cause cancer or reproductive toxicity pursuant to Section 25249.8
of the California Health and Safety Code, Division 20, Chapter 6.6 (Safe
Drinking Water and Toxic Enforcement Act of 1986); or (iii) a pesticide,
petroleum, including crude oil or any fraction thereof, asbestos or an
asbestos-containing material, a polychlorinated biphenyl, radioactive material,
or urea formaldehyde.

        (b)    Environmental Laws.    In addition to the laws referred to in
Section 10.3(a) above, the term "Environmental Laws" shall be deemed to include,
without limitation, 33 U.S.C. Section 1251 et seq., 42 U.S.C. Section 6901 et
seq., 42 U.S.C. Section 7401 et seq., 42 U.S.C. Section 9601 et seq., and
California Health and Safety Code Section 25100 et seq., and 25300 et seq.,
California Water Code, Section 13020 et seq., or any successor(s) thereto, all
local, state and federal laws, judgments, ordinances, orders, rules,
regulations, codes and other governmental restrictions, guidelines and
requirements, any amendments and successors thereto, replacements thereof and
publications promulgated pursuant thereto, which deal with or otherwise in any
manner relate to, air or water quality, air emissions, soil or ground conditions
or other environmental matters of any kind.

17

--------------------------------------------------------------------------------





        (c)    Use of Hazardous Materials.    Tenant agrees that during the Term
of this Lease, there shall be no use, presence, disposal, storage, generation,
leakage, treatment, manufacture, import, handling, processing, release, or
threatened release of Hazardous Materials on, from or under the Premises by
Tenant or any of Tenant's Parties (individually and collectively, "Hazardous
Use") except to the extent that, and in accordance with such conditions as,
Landlord may have previously approved in writing in its sole and absolute
discretion. However, without the necessity of obtaining such prior written
consent, Tenant shall be entitled to use and store only those Hazardous
Materials which are (i) typically used in the ordinary course of business in an
office for use in the manner for which they were designed and in such limited
amounts as may be normal, customary and necessary for Tenant's business in the
Premises, and (ii) in full compliance with Environmental Laws, and all judicial
and administrative decisions pertaining thereto. For the purposes of this
Section 10.3(c), the term Hazardous Use shall include Hazardous Use(s) on, from
or under the Premises by Tenant or any of Tenant's Parties (as defined in
Section 3.4(c) hereof), whether known or unknown to Tenant, and occurring and/or
existing during the Term of this Lease.

        (d)    Compliance.    Landlord represents and warrants that, to
Landlord's actual knowledge, as of the date of this Lease, except as may be
disclosed in any written environmental assessment or report prepared by or for
Tenant or delivered to Tenant by Landlord prior to the execution of this Lease,
the Premises are free from Hazardous Materials in quantities or under conditions
that are in violation of Environmental Laws. Tenant agrees that during the Term
of this Lease Tenant shall not be in violation of any federal, state or local
law, ordinance or regulation relating to industrial hygiene, soil, water, or
environmental conditions on, under or about the Premises including, but not
limited to, the Environmental Laws.

        (e)    Inspection and Testing by Landlord.    Landlord shall have the
right at all times during the Term of this Lease to (i) inspect the Premises and
to (ii) conduct tests and investigations to determine whether Tenant is in
compliance with the provisions of this Section. In exercising the foregoing
right, Landlord shall use commercially reasonable efforts to minimize
interference or disruption to the operation of Tenant's business in the
Premises. Except in case of emergency, Landlord shall give reasonable written
notice to Tenant before conducting any inspections, tests, or investigations.
The cost of all such inspections, tests and investigations shall be borne by
Tenant, if Tenant is in breach of Section 10.3 of this Lease. Neither any action
nor inaction on the part of Landlord pursuant to this Section 10.3(e) shall be
deemed in any way to release Tenant from, or in any way modify or alter,
Tenant's responsibilities, obligations, and/or liabilities incurred pursuant to
Section 10.3 hereof.

        10.4    Indemnity.    Tenant shall indemnify, hold harmless, and, at
Landlord's option (with such attorneys as designated either by Tenant or by the
insurer whose policy covers the occurrence, and in either case reasonably
approved by Landlord), defend Landlord and Landlord's officers, directors,
shareholders, partners, members, managers, employees, contractors, property
managers, agents and mortgagees and other lien holders, from and against any and
all "Losses" (hereinafter defined) arising from or related to: (a) any violation
or alleged violation by Tenant or any of Tenant's Parties of any of the
requirements, ordinances, statutes, regulations or other laws referred to in
this Article 10, including, without limitation, the Environmental Laws; (b) any
breach of the provisions of this Article 10 by Tenant or any of Tenant's
Parties; or (c) any Hazardous Use by Tenant or any of Tenant's Parties on, about
or from the Premises of any Hazardous Material approved by Landlord under this
Lease. The term "Losses" shall mean all claims, demands, expenses, actions,
judgments, damages (whether consequential, direct or indirect, known or unknown,
foreseen or unforeseen), penalties, fines, liabilities, losses of every kind and
nature (including, without limitation, property damage, diminution in value of
Landlord's interest in the Premises or the Complex, damages for the loss or
restriction on use of any space or amenity within the Building or the Complex,
damages arising from any adverse impact on marketing space in the Complex, sums
paid in settlement of claims and any reasonable costs and

18

--------------------------------------------------------------------------------



expenses associated with injury, illness or death to or of any person), suits,
administrative proceedings, costs and fees, including, but not limited to,
attorneys' and consultants' fees and expenses, and the costs of cleanup,
remediation, removal and restoration, that are in any way related to any matter
covered by the foregoing indemnity.

        10.5    Tenant Exculpation.    Notwithstanding anything in this Lease to
the contrary, Tenant shall not be responsible for the clean-up, monitoring or
remediation of, and shall not be required to indemnify Landlord against any
claims, losses, liabilities or expenses resulting from, any Hazardous Materials
placed on or about the Premises by parties other than Tenant or Tenant's agents,
servants, employees, contractors, visitors or licensees, except to the extent
that the contamination caused by such Hazardous Materials has been knowingly or
negligently exacerbated by any such party (and, in the case of any such
exacerbation, Tenant shall be liable only to the extent of such exacerbation) or
by Tenant's failure to perform its obligations under this Article 10.


ARTICLE 11
SERVICE AND EQUIPMENT


        11.1    Climate Control.    Landlord shall provide climate control to
the Premises from 8:00 a.m. to 7:00 p.m. (the "Climate Control Hours") on
weekdays (Saturdays, Sundays and holidays excepted) to maintain a temperature
adequate for comfortable occupancy, provided that Landlord shall have no
responsibility or liability for failure to supply climate control service when
making repairs, alterations or improvements or when prevented from so doing by
strikes or any cause beyond Landlord's reasonable control. Any climate control
furnished for periods not within the Climate Control Hours pursuant to Tenant's
request shall be at Tenant's sole cost and expense in accordance with rate
schedules reasonably promulgated by Landlord from time to time. Upon request,
Landlord shall advise Tenant of the then current rate schedule and the basis for
its calculation. Tenant acknowledges that Landlord has installed in the Building
a system for the purpose of climate control. Any use of the Premises not in
accordance with the design standards or any arrangement of partitioning which
interferes with the normal operation of such system may require changes or
alterations in the system or ducts through which the climate control system
operates. Any changes or alterations so occasioned, if such changes can be
accommodated by Landlord's equipment, shall be made by Tenant at its cost and
expense but only with the written consent of Landlord first had and obtained,
and in accordance with drawings and specifications and by a contractor first
approved in writing by Landlord. If installation of partitions, equipment or
fixtures by Tenant necessitates the re-balancing of the climate control
equipment in the Premises, the same will be performed by Landlord at Tenant's
expense. Any charges to be paid by Tenant hereunder shall be due within ten
(10) days of receipt of an invoice from Landlord, which invoice may precede
Landlord's expenditure for the benefit of Tenant.

        11.2    Elevator Service.    Landlord shall provide elevator service
(which may be with or without operator at Landlord's option) provided that
Tenant, its employees, and all other persons using such services shall do so at
their own risk. If the Building is equipped with a freight elevator, Landlord
shall provide freight elevator service at reasonable business hours at Tenant's
request, subject to scheduling by Landlord and payment for the service by
Tenant.

        11.3    Cleaning Public Areas.    Landlord shall maintain and keep clean
the street level lobbies, sidewalks, truck dock, elevators, public corridors and
other public portions of the Building.

        11.4    Refuse Disposal.    Tenant shall pay Landlord, within ten
(10) days of being billed therefor, for the removal from the Premises and the
Building of such refuse and rubbish of Tenant as shall exceed that ordinarily
accumulated daily in the routine of a reasonable office located in an office
building in the Silicon Valley.

        11.5    Janitorial Service.    Landlord shall provide cleaning and
janitorial service in and about the Complex and the Premises five days a week
(which is currently scheduled for Sunday through

19

--------------------------------------------------------------------------------




Thursday, holidays excepted, subject to change by Landlord) in accordance with
commercially reasonable standards in an office building in the city in which the
Building is located.

        11.6    Special Cleaning Service.    To the extent that Tenant shall
require special or more frequent cleaning and/or janitorial service (hereinafter
referred to as "Special Cleaning Service") Landlord may, upon reasonable advance
notice from Tenant, elect to furnish such Special Cleaning Service and Tenant
agrees to pay Landlord, within ten (10) days of being billed therefor,
Landlord's charge for providing such additional service. Special Cleaning
Service shall include but shall not be limited to the following to the extent
such services are beyond those typically provided pursuant to Section 11.5
above:

        (a)   The cleaning and maintenance of Tenant eating facilities other
than the normal and ordinary cleaning and removal of garbage, which special
cleaning service shall include, without limitation, the removal of dishes,
utensils and excess garbage; it being acknowledged that normal and ordinary
cleaning service does not involve placing dishes, glasses and utensils in the
dishwasher, cleaning any coffee pot or other cooking mechanism or cleaning the
refrigerator or any appliances;

        (b)   The cleaning and maintenance of Tenant computer centers, including
peripheral areas other than the normal and ordinary cleaning and removal of
garbage if Tenant so desires;

        (c)   The cleaning and maintenance of special equipment areas, locker
rooms, and medical centers;

        (d)   The cleaning and maintenance in areas of special security; and

        (e)   The provision of consumable supplies for private toilet rooms.

        11.7    Electrical.    During the Term of this Lease, there shall be
available to the Premises electrical facilities comparable to those supplied in
other comparable office buildings in the vicinity of the Building to provide
sufficient power for normal lighting and office machines of similar low
electrical consumption, and one personal computer for each desk station, but not
for any additional computers or extraordinary data processing equipment, special
lighting and any other item of electrical equipment which requires a voltage
other than one hundred ten (110) volts single phase, as determined by Landlord
in its reasonable discretion. If the installation of such electrical equipment
requires additional air conditioning capacity above that normally provided to
tenants of the Building or above standard usage of existing capacity as
determined by Landlord in its reasonable discretion, then the additional air
conditioning installation and/or operating costs attributable thereto shall be
paid by Tenant. Tenant agrees not to use any equipment, apparatus or device in,
upon or about the Premises which may in any way increase the amount of such
electricity usually furnished or supplied to the Premises, and Tenant further
agrees not to connect any equipment, apparatus or device to the wires, conduits
or pipes or other means by which such electricity is supplied, for the purpose
of using additional or unusual amounts of electricity, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld. Tenant
shall at all times comply with the rules and regulations of the utility company
supplying electricity to the Building.

        At all times, Tenant's use of electric current shall never exceed
Tenant's share of the capacity of the feeders to the Building or the risers or
wiring installation. Tenant shall not install or use or permit the installation
or use in the Premises of any computer or electronic data processing or
ancillary equipment or any other electrical apparatus designed to operate on
electrical current in excess of 110 volts and 5 amps per machine, without the
prior written consent of Landlord, which may be exercised in Landlord's sole and
absolute discretion. If Tenant shall require electrical current in excess of
that usually furnished or supplied for use of the Premises as general office
space, Tenant shall first procure the written consent of Landlord (which may be
exercised in Landlord's reasonable discretion) to the use thereof and Landlord
or Tenant may (i) cause a meter to be installed in or for the Premises, or
(ii) if Tenant elects not to install said meter, Landlord may reasonably
estimate such excess electrical

20

--------------------------------------------------------------------------------




current. The cost of any meters (including, without limitation, the cost of any
installation) or surveys to estimate such excess electrical current shall be
paid by Tenant. Landlord's approval of any space plan, floor plan, construction
plans, specifications, or other drawings or materials regarding the construction
of the Tenant Improvements or any alterations shall not be deemed or construed
as consent by Landlord under this paragraph to Tenant's use of such excess
electrical current as provided above. Tenant agrees to pay to Landlord, promptly
upon demand therefor, all costs of such electrical current consumed as well as
an additional use charge calculated by said meters (at the rates charged for
such services to the Building by the municipality or the local public utility)
or the amount specified in said estimate, as the case may be, plus any
additional reasonable expense incurred in keeping account of the electrical
current so consumed, which additional expense Landlord shall advise Tenant
within a reasonable time after request by Tenant.

        If Landlord determines that Tenant's electrical requirements necessitate
installation of any additional risers, feeders or other electrical distribution
equipment (collectively, "Electrical Equipment"), or if Tenant provides Landlord
with evidence reasonably satisfactory to Landlord of Tenant's need for excess
electricity and requests that additional Electrical Equipment be installed,
Landlord shall, at Tenant's expense, install such additional Electrical
Equipment, provided that Landlord, in its reasonable discretion, determines that
(a) such installation is practicable and necessary and the additional utility
service is available, (b) such additional Electrical Equipment is permissible
under applicable laws and regulations, including any utility regulation or
requirement, and (c) the installation of such Electrical Equipment will not
cause damage to the Building or the Premises, cause or create a hazardous
condition, entail excessive or unreasonable alterations, interfere with or limit
electrical usage by other tenants or occupants of the Building or exceed the
limits of the switchgear or other facilities serving the Building, or require
power in excess of that available from the utility company serving the Building.
Any costs incurred by Landlord in connection therewith shall be paid by Tenant
within ten (10) days after the rendition of a bill therefor.

        11.8    Water.    During the Term of this Lease, water shall be made
available to the Premises and shall be used for drinking, lavatory and office
kitchen purposes only as applicable. If Tenant requires, uses or consumes water
for any purpose in addition to ordinary drinking, lavatory, and office kitchen
purposes (as determined by Landlord in its reasonable discretion), as
applicable, Landlord may reasonably estimate such excess and Tenant shall pay
for same. At Tenant's sole cost and expense, Landlord may also install a water
meter and thereby measure Tenant's water consumption for all purposes, and
Tenant shall keep said meter and installation equipment in good working order
and repair at Tenant's own cost and expense. Tenant agrees to pay for water
consumed, as shown in said meter, as and when bill are rendered.

        11.9    Interruptions.    It is understood that Landlord does not
warrant that any of the services referred to above or any other services which
Landlord may supply will be free from interruption. Tenant acknowledges that any
one or more such services may be suspended or reduced by reason of repairs,
alterations or improvements necessary to be made, by strikes or accidents, by
any cause beyond the reasonable control of Landlord, or by orders or regulations
of any federal, state, county or municipal authority. Any such interruption or
suspension of services shall not be deemed an eviction or disturbance of
Tenant's use and possession of the Premises or any part thereof, nor render
Landlord liable to Tenant for damages by abatement of Rent or otherwise, nor
relieve Tenant of performance of Tenant's obligations under this Lease. Landlord
shall use commercially reasonable efforts to notify Tenant of any anticipated
interruption or suspension of services and to restore any service interruption
to the Premises.

        11.10    Conservation.    Tenant agrees to comply with the conservation,
use and recycling policies and practices from time to time reasonably
established by Landlord for the use of utilities and services supplied by
Landlord, and the utility charges payable by Tenant hereunder may include such
excess usage penalties or surcharges as may from time to time be established by
Landlord for the Building.

21

--------------------------------------------------------------------------------




Landlord may reduce the utilities supplied to the Premises and the Common Areas
as required or permitted by any mandatory or voluntary water, energy or other
conservation statute, regulation, order or allocation or other program.


ARTICLE 12
ALTERATIONS


        12.1    Consent of Landlord; Ownership.    Tenant shall not make, or
suffer to be made, any alterations, additions or improvements, including,
without limitation, any alterations, additions or improvements that result in
increased telecommunication demands or require the addition of new communication
or computer wires, cables and related devises or expand the number of telephone
or communication lines dedicated to the Premises by the Building's
telecommunication design (individually, an "alteration" and collectively,
"alterations") to the Premises, or any part thereof, without the written consent
of Landlord first had and obtained. Notwithstanding the foregoing, Landlord's
consent shall not be required for an alteration that is non-structural in
nature, will not affect the Buildings Systems (as defined below) or structure,
costs less than Fifty Thousand Dollars ($50,000.00), and is not visible from the
exterior of the Building (or the exterior of the Premises in the event that such
alteration is located on a multi-tenant floor of the Building) (a
"Non-Structural Alteration"). Tenant shall, however, provide to Landlord twenty
(20) days' prior written notice of any such Non-Structural Alteration. In the
event where Landlord's consent is required, Landlord shall respond to Tenant's
request for Landlord's consent to a proposed alteration within twenty (20) days
following Landlord's receipt of such notice and Plans (as defined below). At the
time that Tenant requests Landlord's consent to a proposed alteration, Tenant
shall have the right to also request that Landlord specify whether Landlord will
require Tenant to remove such proposed alteration at the expiration or
termination of the Term; provided, however, that if Tenant so requests and
Landlord specifies in its response that Tenant shall remove any alteration(s),
Tenant shall, at Tenant's sole cost and expense, (i) remove such alteration(s)
at the expiration or termination of this Lease and (ii) repair any damage caused
by such removal. Notwithstanding the foregoing, Landlord hereby acknowledges
that Tenant shall have no obligation to remove the Tenant Improvements
constructed pursuant to Exhibit C attached hereto. As used herein, "Building
Systems" means any of the heating, ventilating and air-conditioning, mechanical,
elevator, plumbing, electrical, fire protection, life safety, security or other
systems in the Building (excluding any supplemental HVAC systems or other
systems installed by or for Tenant for Tenant's exclusive use). During the Term,
any alterations shall be the property of Tenant, and Landlord shall not seek the
benefits of depreciation deductions or income tax credit allowances for federal
or state income reporting purposes with respect to any alterations which have
been fully paid for by Tenant under this Article 12. Any such alterations,
except trade fixtures, shall upon expiration or termination of this Lease become
a part of the realty and belong to Landlord. Except as otherwise provided in
this Lease, Tenant shall have the right to remove its trade fixtures placed upon
the Premises provided that Tenant restores the Premises as indicated below.

        12.2    Requirements.    Any alteration performed by Tenant shall be
subject to strict conformity with the following requirements:

        (a)   All alterations shall be at the sole cost and expense of Tenant;

        (b)   Prior to commencement of any work of alteration, Tenant shall
submit detailed plans and specifications, including working drawings
(hereinafter referred to as "Plans"), of the proposed alteration, which shall be
subject to the consent of Landlord in accordance with the terms of Section 12.1
above;

        (c)   Following approval of the Plans by Landlord, within twenty
(20) days after Landlord's receipt of the same, Tenant shall give Landlord at
least ten (10) days' prior written notice of any

22

--------------------------------------------------------------------------------






commencement of work in the Premises so that Landlord may post notices of
non-responsibility in or upon the Premises as provided by law;

        (d)   No alteration shall be commenced without Tenant having previously
obtained all appropriate permits and approvals required by and of governmental
agencies;

        (e)   All alterations shall be performed in a skillful and workmanlike
manner, consistent with the best practices and standards of the construction
industry, and pursued with diligence in accordance with said Plans previously
approved by Landlord and in full accord with all applicable laws and ordinances.
All material, equipment, and articles incorporated in the alterations are to be
new and of recent manufacture and of the most suitable grade for the purpose
intended;

        (f)    Tenant must obtain the prior written approval from Landlord,
which approval shall not be unreasonably withheld, for Tenant's contractor
before the commencement of the work. Tenant's contractor for any work shall
maintain all of the insurance reasonably required by Landlord, including,
without limitation, commercial general liability and workers' compensation;

        (g)   As a condition of approval of an alteration (excluding a
Non-Structural Alteration), Landlord may require performance and labor and
materialmen's payment bonds issued by a surety approved by Landlord, in a sum
equal to the cost of the alterations guarantying the completion of the
alteration free and clear of all liens and other charges in accordance with the
Plans. Such bonds shall name Landlord as beneficiary; and

        (h)   The alteration must be performed in a manner such that they will
not unduly interfere with the quiet enjoyment of the other Tenants in the
Complex.

        12.3    Tenant's Costs.    Tenant shall pay promptly to Landlord, upon
demand, all out-of-pocket costs actually incurred by Landlord in connection with
Tenant's Alterations, including costs incurred in connection with (a) Landlord's
review of the Alterations (including review of requests for approval thereof)
which costs, reimbursable by Tenant, shall not exceed One Thousand Five Hundred
Dollars ($1,500.00) per request for consent and (b) the provision of Building
personnel during the performance of any Alteration, to operate elevators or
otherwise to facilitate Tenant's Alterations, which Building personnel costs,
reimbursable by Tenant, shall not exceed One Thousand Dollars ($1,000.00). In
addition, Tenant shall pay to Landlord, within ten (10) days after request, a
construction supervisory and administrative fee in an amount equal to the amount
required to be paid by Landlord to its property manager.

        12.4    Liens.    Tenant shall keep the Premises and the Complex in
which the Premises are situated free from any liens arising out of any work
performed, materials furnished or obligations incurred by Tenant. In the event a
mechanic's or other lien is filed against the Premises, the Building or the
Complex as a result of a claim arising through Tenant, Landlord may demand that
Tenant furnish to Landlord a surety bond satisfactory to Landlord in an amount
equal to at least one hundred fifty percent (150%) of the amount of the
contested lien claim or demand, indemnifying Landlord against liability for the
same and holding the Premises free from the effect of such lien or claim. Such
bond must be posted within ten (10) Business Days following notice from
Landlord. In addition, Landlord may require Tenant to pay Landlord's reasonable
attorneys' fees and costs in participating in any action to foreclose such lien
if Landlord shall decide it is to its best interest to do so. If Tenant fails to
post such bond within said time period, Landlord after five (5) Business Days'
prior written notice to Tenant may pay the claim prior to the enforcement
thereof, in which event Tenant shall reimburse Landlord in full, including
attorneys' fees, for any such expense, as additional rent, with the next due
rental.

        12.5    Restoration.    Tenant shall return the Premises to Landlord at
the expiration or earlier termination of this Lease in as good and sanitary
order, condition and repair existing as of the Commencement Date, free of rubble
and debris, broom clean, reasonable wear and tear excepted. However, subject to
Section 12.1, Tenant shall ascertain from Landlord at least thirty (30) days
prior to

23

--------------------------------------------------------------------------------




the termination of this Lease, whether Landlord desires the Premises, or any
part thereof, restored to its condition prior to the making of permitted
alterations, installations and improvements, and if Landlord shall so desire,
then Tenant shall forthwith restore said Premises or the designated portions
thereof as the case may be, to its condition existing immediately prior to the
alterations, installations or improvements, entirely at its own expense,
excepting normal wear and tear. All damage to the Premises caused by the removal
of such trade fixtures and other personal property that Tenant is permitted to
remove under the terms of this Lease and/or such restoration shall be repaired
by Tenant at its sole cost and expense prior to termination.


ARTICLE 13
PROPERTY INSURANCE


        13.1    Use of Premises.    No use shall be made or permitted to be made
on the Premises, nor acts done, which will increase the existing rate of
insurance upon the building in which the Premises are located or upon any other
Building in the Complex or cause the cancellation of any insurance policy
covering the Building, or any part thereof, nor shall Tenant sell, or permit to
be kept, used or sold, in or about the Premises, any article which may be
prohibited by the standard form of "All Risk" or "Special Causes of Loss" fire
insurance policies. Tenant shall, at its sole cost and expense, comply with any
and all requirements pertaining to the Premises, of any insurance organization
or company, necessary for the maintenance of reasonable property damage and
commercial general liability insurance, covering the Premises, the Building, or
the Complex.

        13.2    Increase in Premiums.    Tenant agrees to pay Landlord, as
additional Rent, within ten (10) days after receipt by Tenant of Landlord's
billing therefor, any increase in premiums for insurance policies which may be
carried by Landlord on the Premises, the Building or the Complex resulting from
any negligent or intentional act or omission of Tenant or any of its
contractors, partners, officers, employees or agents.

        13.3    Personal Property Insurance.    Tenant shall maintain in full
force and effect on all of its fixtures, furniture, equipment and other business
personal property in the Premises a policy or policies providing protection
against any peril included within the classification "All Risk" or "Special
Causes of Loss" to the extent of at least ninety percent (90%) of their
replacement cost, or that percentage of the replacement cost required to negate
the effect of a co-insurance provision, whichever is greater. No such policy
shall have a deductible in a greater amount than Five Thousand Dollars
($5,000.00). Tenant shall also insure in the same manner the physical value of
all its leasehold improvements and alterations in the Premises. During the Term
of this Lease, the proceeds from any such policy or policies of insurance shall
be used for the repair or replacement of the fixtures, equipment, and leasehold
improvements so insured. Landlord shall have no interest in said insurance, and
will sign all documents necessary or proper in connection with the settlement of
any claim or loss by Tenant. Tenant shall also maintain business interruption
insurance and insurance for all plate glass upon the Premises. All insurance
specified in this Section 13.3 to be maintained by Tenant shall be maintained by
Tenant at its sole cost.

        13.4    Landlord's Insurance.    In addition to any other insurance
Landlord elects to maintain, Landlord agrees to maintain standard fire and
extended coverage insurance covering the Building in an amount not less than
ninety percent (90%) of the replacement cost thereof (or such greater percentage
as may be necessary to comply with the provisions of any co-insurance clauses of
the policy). Such insurance shall be issued in the names of Landlord and its
lender, as their interests appear, and shall be for the sole benefit of such
parties and under their sole control.

24

--------------------------------------------------------------------------------





ARTICLE 14
INDEMNIFICATION, WAIVER OF CLAIMS AND SUBROGATION


        14.1    Intent and Purpose.    This Article 14 is written and agreed to
in respect of the intent of the parties to assign the risk of loss, whether
resulting from negligence of the parties or otherwise, to the party who is
obligated hereunder to cover the risk of such loss with insurance. Thus, the
indemnity and waiver of claims provisions of this Lease have as their object, so
long as such object is not in violation of public policy, the assignment of risk
for a particular casualty to the party carrying the insurance for such risk,
without respect to the causation thereof.

        14.2    Waiver of Subrogation.    Landlord and Tenant release each
other, and their respective authorized representatives, from any claims for
damage to the Premises, the Building, the Complex, and other improvements in
which the Premises are located, and to the furniture, fixtures, and other
business personal property, Tenant's improvements and alterations of either
Landlord or Tenant, in or on the Premises, the Building, the Complex, and other
improvements in which the Premises are located, including loss of income, that
are caused by or result from risks insured or required under the terms of this
Lease to be insured against under any property insurance policies carried or to
be carried by either of the parties.

        14.3    Form of Policy.    Each party shall cause each such insurance
policy obtained by it to provide that the insurance company waives all rights of
recovery by way of subrogation against either party in connection with any
damage covered by such policy. Neither party shall be liable to the other for
any damage caused by any peril included within the classification "All Risk" or
"Special Causes of Loss" which is insured against under any property insurance
policy carried under the terms of this Lease.

        14.4    Indemnity.    Tenant, as a material part of the consideration to
be rendered to Landlord, shall indemnify, defend, protect and hold harmless
Landlord against all actions, claims, demands, damages, liabilities, losses,
penalties, or expenses of any kind which may be brought or imposed upon Landlord
or which Landlord may pay or incur by reason of (a) injury or death to person or
damage to property, from whatever cause, including, without limitation, the
negligence of the parties hereto, all or in any way connected with the condition
or use of the Premises, or the improvements or personal property therein or
thereon, including, without limitation, any liability or injury to the person or
property of Tenant, its agents, officers, employees or invitees, and (b) any
injury or death to any person or damage to property to the extent caused by the
negligence of Tenant or any of its officers, partners, employees or agents
anywhere in the Complex. Nothing contained herein shall obligate Tenant to
indemnify Landlord against the gross negligence or willful acts of Landlord or
its officers, employees or agents, or Landlord's breach of this Lease. Landlord
agrees to indemnify Tenant for all actions, claims, demands, liabilities,
losses, costs and expenses arising out of the gross negligence or willful
misconduct of Landlord or its officers, employees and agents anywhere in the
Complex.

        14.5    Defense of Claims.    In the event any action, suit or
proceeding is brought against Landlord by reason of any such occurrence, Tenant,
upon Landlord's request, will at Tenant's expense resist and defend such action,
suit or proceeding, or cause the same to be resisted and defended by counsel
designated either by Tenant or by the insurer whose policy covers the
occurrence, and in either case reasonably approved by Landlord. Landlord agrees
that it shall not enter into any settlement with respect to any third-party
claim covered by the indemnity set forth in this Article 14 or any other Section
of this Lease without Tenant's prior written consent; provided that the
foregoing shall in no way limit the Landlord's right to take any corrective
action by Landlord that is otherwise permitted pursuant to this Lease and
billing the costs of the same to Tenant. The obligations of Tenant under this
Section arising by reason of any occurrence taking place during the Lease Term
shall survive any termination of this Lease.

        14.6    Waiver of Claims.    Tenant, as a material part of the
consideration to be rendered to Landlord, hereby waives all claims against
Landlord for damages or injury, as described below, from

25

--------------------------------------------------------------------------------




any cause arising at any time, including breach of the provisions of this Lease
and the negligence of the parties hereto except to the extent such damages or
injury are caused by the gross negligence or willful actions of Landlord, its
agents, officers and employees:

        (a)   damages to goods, wares, merchandise and loss of business in, upon
or about the Premises and injury to Tenant, its agents, employees, invitees or
third persons, in, upon or about the Premises, the Building or the Complex; and

        (b)   (notwithstanding anything to the contrary contained in this Lease,
including, without limitation, the definition of Operating Costs which includes
security) damages to goods, wares, merchandise and loss of business, in, upon or
about the Premises or the Complex, and injury to Tenant, its agents, employees,
invitees or third persons in, upon or about the Premises or the Complex, where
such damage or injury results from Landlord's failure to police or provide
security for the Complex or Landlord's negligence in connection therewith.

        14.7    References.    Wherever in this Article the term Landlord or
Tenant is used and such party is to receive the benefit of a provision contained
in this Article, such term shall refer not only to that party but also to its
shareholders, officers, directors, employees, partners, members, managers,
mortgagees and agents.


ARTICLE 15
LIABILITY INSURANCE


        15.1    Tenant's Insurance.    Tenant shall, at Tenant's expense, obtain
and keep in force during the Term of this Lease, a commercial general liability
insurance policy insuring Tenant against the risks of, bodily injury and
property damage, personal injury, contractual liability, completed operations,
owned and non-owned automobile liability arising out of the ownership, use,
occupancy or maintenance of the Premises and all areas appurtenant thereto. Such
insurance shall be a combined single limit policy in an amount not less than Two
Million Dollars ($2,000,000.00) per occurrence with a Three
Million Dollar ($3,000,000.00) annual aggregate. Landlord and any lender and any
other party in interest designated by Landlord shall be named as additional
insured(s). The policy shall contain cross liability endorsements with coverage
for Landlord for the negligence of Tenant even though Landlord is named as an
additional insured; shall insure performance by Tenant of the indemnity
provisions of this Lease; shall be primary, not contributing with, and not in
excess of coverage which Landlord may carry; shall provide for severability of
interest; shall provide that an act or omission of one of the insured or
additional insureds which would void or otherwise reduce coverage shall not void
or reduce coverages as to the other insured or additional insureds. Such
Coverage afforded be on an occurrence form providing coverage for claims made
after the Term of this Lease for all claims based on acts, omissions, injury or
damage which occurred or arose (or the onset of which occurred or arose) in
whole or in part during the Term of this Lease. The limits of said insurance
shall not limit any liability of Tenant hereunder. Not more frequently than
every year, if, in the reasonable opinion of Landlord, the amount of liability
insurance required hereunder is not adequate, Tenant shall, within thirty
(30) days following Landlord's notice, increase said insurance coverage as
required by Landlord. The limits specified above may be satisfied with a
combination of primary and Umbrella/Excess Insurance.

        15.2    Workers' Compensation Insurance.    Tenant shall carry Workers'
Compensation insurance as required by law, including an employers' liability
endorsement.

26

--------------------------------------------------------------------------------





ARTICLE 16
INSURANCE POLICY REQUIREMENTS & INSURANCE DEFAULTS


        16.1    General Requirements.    All insurance policies required to be
carried by Tenant (except Tenant's business personal property insurance)
hereunder shall conform to the following requirements:

        (a)   The insurer in each case shall carry a designation in "Best's
Insurance Reports" as issued from time to time throughout the Term as follows:
Policyholders' rating of A; financial rating of not less than VII;

        (b)   The insurer shall be qualified to do business in the state in
which the Premises are located;

        (c)   The policy shall be in a form and include such endorsements as are
reasonably acceptable to Landlord;

        (d)   Certificates of insurance shall be delivered to Landlord at
commencement of the Term and certificates of renewal at least thirty (30) days
prior to the expiration of each policy;

        (e)   Each policy shall require that Landlord be notified in writing by
the insurer at least thirty (30) days prior to any cancellation or expiration of
such policy, or any reduction in the amounts of insurance carried.

        16.2    Tenant's Insurance Defaults.    If Tenant fails to obtain any
insurance required of it under the terms of this Lease, Landlord may, at its
option, but is not obligated to, obtain such insurance on behalf of Tenant and
bill Tenant, as additional rent, for the cost thereof. Payment shall be due
within fifteen (15) days of receipt of the billing therefor by Tenant.


ARTICLE 17
ABANDONMENT OF PROPERTY AND LANDLORD'S LIEN


        17.1    Removal of Personal Property.    Tenant agrees that as at the
date of termination of this Lease or repossession of the Premises by Landlord,
by way of Default or otherwise, it shall remove all personal property to which
it has the right to ownership pursuant to the terms of this Lease. Any and all
such property of Tenant not removed by such date shall, at the option of
Landlord, irrevocably become the sole property of Landlord. Tenant waives all
rights to notice and all common law and statutory claims and causes of action
which it may have against Landlord subsequent to such date as regards the
storage, destruction, damage, loss of use and ownership of the personal property
affected by the terms of this Article. Tenant acknowledges Landlord's need to
relet the Premises upon termination of this Lease or repossession of the
Premises and understands that the forfeitures and waivers provided herein are
necessary to aid said reletting, and to prevent Landlord incurring a loss for
inability to deliver the Premises to a prospective Tenant.


ARTICLE 18
MAINTENANCE AND REPAIRS


        18.1    Landlord's Obligations.    Subject to the other provisions of
this Lease imposing obligations in this respect upon Tenant, Landlord shall
repair, replace and maintain the external and Structural parts of the Building,
the Building Systems and the Common Areas of the Complex which are not leased to
others, including, without limitation, janitor and equipment closets and shafts
within the Premises designated by Landlord for use by it in connection with the
operation and maintenance of the Complex, and all Common Areas. Landlord shall
perform such repairs, replacements and maintenance with reasonable dispatch, in
a good and workmanlike manner; but Landlord shall not be liable for any amages,
direct, indirect or consequential, or for damages for personal discomfort,
illness or inconvenience of Tenant by reason of failure of such equipment,
facilities or systems or reasonable

27

--------------------------------------------------------------------------------



delays in the performance of such repairs, replacements and maintenance, unless
caused by the gross negligence or deliberate act or omission of Landlord. The
cost for such repairs, maintenance and replacement shall be included in
Operating Costs as permitted herein.

        18.2    Negligence of Tenant.    If the Building, the elevators,
boilers, engines, pipes or apparatus used for the purpose of climate control of
the Building or operating the elevators, or if the water pipes, drainage pipes,
HVAC system, sprinkler or life safety system, electric, lighting or other
equipment of the Building, or the roof or the outside walls of the Building
become damaged or destroyed through any act, omission, neglect, or improper
conduct of Tenant or any of its employees, members, partners, agents,
contractors, subtenants or licensee or the moving of any of Tenant's property or
deliveries into or out of the Premises, the cost of the necessary repairs,
replacements or alterations shall be borne by Tenant who shall pay the same to
Landlord as additional charges forthwith on demand; provided, however, that
Tenant shall not be liable for the cost of such repairs, replacements, or
alterations to the extent that such damage or destruction is directly caused by
the gross negligence or willful misconduct of Landlord.

        18.3    Tenant's Obligations.    Except to the extent required by
Landlord in Section 18.1 above, Tenant shall repair the Premises, including
without limiting the generality of the foregoing, all interior partitions and
walls, fixtures, Tenant Improvements and alterations in the Premises, fixtures
and shelving, and special mechanical and electrical equipment which equipment is
not a normal part of the Premises installed by or for Tenant, reasonable wear
and tear, damage with respect to which Landlord has an obligation to repair as
provided in Section 18.1 and Section 19 hereof only excepted. Upon reasonable
prior written notice to Tenant, Landlord may enter and view the state of repair
and Tenant will repair in a good and workmanlike manner according to notice in
writing.

        18.4    Cleaning.    Tenant agrees at the end of each Business Day to
leave the Premises in a reasonably clean condition for the purpose of the
performance of Landlord's cleaning services referred to herein.

        18.5    Waiver.    Tenant waives all rights it may have under law to
make repairs at Landlord's expense.

        18.6    Acceptance.    Except as to the construction obligations of
Landlord, if any, stated in Exhibit C to this Lease and to completion of the
punch list items referenced in Section 4.4, and except as otherwise provided by
Landlord in Sections 10.1 and 10.2 above, Tenant shall accept the Premises in
"AS IS" condition as of the date of execution of this Lease by Tenant, and
subject to the punch list items referenced in Section 4.4, Tenant acknowledges
that the Premises in such condition are in good and sanitary order, condition
and repair.


ARTICLE 19
DESTRUCTION


        19.1    Rights of Termination.    In the event the Premises suffers
(a) an "uninsured property loss" (as hereinafter defined) or (b) a property loss
which Landlord reasonably determines cannot be repaired within one hundred
twenty (120) days from the date of destruction under the laws and regulations of
state, federal, county or municipal authorities, or other authorities with
jurisdiction, Landlord may terminate this Lease as of the date of the damage
within twenty (20) days of written notice from Landlord to Tenant that the
damage from the casualty was an uninsured property loss or that time to restore
will exceed such one hundred twenty (120) day period. For purposes of this
Lease, the term "uninsured property loss" shall mean any loss arising from a
peril not covered by the standard form of "All Risk" or "Special Causes of Loss"
property insurance policy.

        In the event of a property loss to the Premises which Landlord
reasonably determines cannot be repaired within one hundred eighty (180) days of
the occurrence thereof, Tenant shall also have the right to terminate the Lease
by written notice to Landlord within thirty (30) days following notice from
Landlord that the time for restoration will exceed such time period.

28

--------------------------------------------------------------------------------





        19.2    Repairs.    In the event of a property loss where this Lease is
not terminated under the terms of Section 19.1 above or Sections 19.5 or 19.6
below, then this Lease shall continue in full force and effect and Landlord
shall forthwith undertake to make such repairs to reconstitute the Premises to
as near the condition as existed prior to the property loss as practicable. Such
partial destruction shall in no way annul or void this Lease except that Tenant
shall be entitled to a proportionate reduction of Minimum Monthly Rent following
the property loss and until the time the Premises are restored. Such reduction
shall be based on the ratio that the square footage of the damaged portion of
the Premises bears to the total square footage of the Premises. So long as
Tenant conducts its business in the Premises, there shall be no abatement until
the parties agree on the amount thereof. If the parties cannot agree within
forty-five (45) days of the property loss, the matter shall be submitted to
arbitration under the rules of the American Arbitration Association. Upon the
resolution of the dispute, the settlement shall be retroactive and Landlord
shall within ten (10) days thereafter refund to Tenant any sums due in respect
of the reduced rental from the date of the property loss. Landlord's obligations
to restore shall in no way include any of Tenant's property or any construction
originally performed by Tenant or subsequently undertaken by Tenant, but shall
include solely that property constructed by Landlord prior to commencement of
the Term hereof.

        19.3    Repair Costs.    The cost of any repairs to be made by Landlord,
pursuant to Section 19.2 of this Lease, shall be paid by Landlord utilizing
available insurance proceeds. Tenant shall reimburse Landlord upon completion of
the repairs for any deductible for which no insurance proceeds will be obtained
under Landlord's insurance policy, or if other premises are also repaired, a pro
rata share based on total costs of repair equitably apportioned to the Premises.
Tenant shall, however, not be responsible to pay any deductible or its share of
any deductible to the extent that Tenant's payment would be in excess of Ten
Thousand Dollars ($10,000.00) if Tenant's consent has not been received by
Landlord.

        19.4    Waiver.    Tenant hereby waives all statutory or common law
rights of termination in respect to any partial destruction or property loss
which Landlord is obligated to repair or may elect to repair under the terms of
this Article.

        19.5    Landlord's Election.    In the event that the Complex or the
Building is destroyed to the extent of not less than thirty-three and one-third
percent (331/3%) of the replacement cost thereof, Landlord may elect to
terminate this Lease, whether the Premises be injured or not, in the same manner
as in Section 19.1 above. In all events, a total destruction of the Complex or
the Building shall terminate this Lease.

        19.6    Damage Near End of Term.    If at any time during the last
twelve (12) months of the Term of this Lease there is, in Landlord's reasonable
opinion, substantial damage to the Premises or the Building, whether or not such
casualty is covered in whole or in part by insurance, Landlord may at Landlord's
option cancel and terminate this Lease as of the date of occurrence of such
damage by giving written notice to Tenant of Landlord's election to do so within
thirty (30) days after the date of occurrence of such damage and Landlord shall
have no further liability hereunder. Substantial damage shall be defined as
damage that will cost over One Hundred Thousand Dollars ($100,000.00) to repair.
If at any time during the last twelve (12) months of the Term of this Lease
there is substantial damage to the Premises such that Tenant's use of the
Premises is materially impaired, in Tenant's reasonable opinion, Tenant shall
have the right to terminate this Lease as of the date of occurrence of such
damage by giving written notice to Landlord within thirty (30) days after the
date of occurrence of such damage, and Tenant shall have no further liability
hereunder (except for those obligations and liabilities that expressly survive
the termination of this Lease).

29

--------------------------------------------------------------------------------





ARTICLE 20
CONDEMNATION


        20.1    Definitions.    

        (a)   "Condemnation" means (i) the exercise of any governmental power,
whether by legal proceedings or otherwise, by a condemnor and/or (ii) a
voluntary sale or transfer by Landlord to any condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending.

        (b)   "Date of taking" means the date the condemnor has the right to
possession of the property being condemned.

        (c)   "Award" means all compensation, sums or anything of value awarded,
paid or received on a total or partial condemnation.

        (d)   "Condemnor" means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.

        20.2    Total Taking.    If the Premises are totally taken by
condemnation, this Lease shall terminate on the date of taking.

        20.3    Partial Taking; Common Areas.    

        (a)   If any portion of the Premises is taken by condemnation, this
Lease shall remain in effect, except that Tenant can elect to terminate this
Lease if 331/3% or more of the total number of square feet in the Premises is
taken.

        (b)   If any part of the Common Areas of the Complex is taken by
condemnation, this Lease shall remain in full force and effect so long as there
is no material interference with the access to the Premises, except that if
thirty percent (30%) or more of the Common Areas is taken by condemnation,
Landlord or Tenant shall have the election to terminate this Lease pursuant to
this Section.

        (c)   If fifty percent (50%) or more of the Building in which the
Premises are located is taken, Landlord shall have the election to terminate
this Lease in the manner prescribed herein.

        20.4    Termination or Abatement.    If either party elects to terminate
this Lease under the provisions of Section 20.3 (such party is hereinafter
referred to as the "Terminating Party"), it must terminate by giving notice to
the other party (the "Nonterminating Party") within thirty (30) days after the
nature and extent of the taking have been finally determined (the "Decision
Period"). The Terminating Party shall notify the Nonterminating Party of the
date of termination, which date shall not be earlier than one hundred twenty
(120) days after the Terminating Party has notified the Nonterminating Party of
its election to terminate nor later than the date of taking. If Notice of
Termination is not given within the Decision Period, the Lease shall continue in
full force and effect except that Minimum Monthly Rent shall be reduced by
subtracting therefrom an amount calculated by multiplying the Minimum Monthly
Rent in effect prior to the taking by a fraction the numerator of which is the
number of square feet taken from the Premises and the denominator of which is
the number of square feet in the Premises prior to the taking.

        20.5    Restoration.    If there is a partial taking of the Premises and
this Lease remains in full force and effect pursuant to this Article, Landlord,
at its cost, shall accomplish all necessary restoration so that the Premises is
returned as near as practical to its condition immediately prior to the date of
the taking, but in no event shall Landlord be obligated to expend more for such
restoration than the extent of funds actually paid to Landlord by the condemnor.

30

--------------------------------------------------------------------------------




        20.6    Award.    Any award arising from the condemnation or the
settlement thereof shall belong to and be paid to Landlord except that Tenant
shall receive from the award compensation for the following if specified in the
award by the condemning authority, so long as it does not reduce Landlord's
award in respect of the real property: Tenant's trade fixtures, tangible
personal property, goodwill, loss of business and relocation expenses. At all
events, Landlord shall be solely entitled to all award in respect of the real
property, including the bonus value of the leasehold.


ARTICLE 21
ASSIGNMENT AND SUBLETTING


        21.1    Lease is Personal.    The purpose of this Lease is to transfer
possession of the Premises to Tenant for Tenant's personal use in return for
certain benefits, including rent, to be transferred to the Landlord. Tenant
acknowledges and agrees that it has entered into this Lease in order to occupy
the Premises for its own personal use and not for the purpose of obtaining the
right to assign or sublet the leasehold to others.

        21.2    "Transfer of the Premises" Defined.    Except for transfer
described in Section 21.5 hereof, the terms "Transfer of the Premises" or
"Transfer" as used herein shall include any assignment of all or any part this
Lease (including an assignment by operation of law), subletting of all or any
part the Premises or transfer of possession, or right of possession or
contingent right of possession of all or any portion of the Premises including,
without limitation, concession, mortgage, deed of trust, devise, hypothecation,
agency, license, franchise or management agreement, or the occupancy or use by
any other person (the agents and servants of Tenant excepted) of any portion of
the Premises. If Tenant is a corporation which is not deemed a public
corporation, or is an unincorporated association, partnership or limited
liability company or partnership, or consists of more than one party, the
transfer, assignment or hypothecation of any stock or interest in such
corporation, association, partnership, limited liability company or ownership
interest, in the aggregate (whether in a single transaction or series of
separate but related transactions over a period of time) of fifty percent (50%)
or more, shall be deemed a Transfer of the Premises.

        21.3    No Transfer Without Consent.    Except for a Transfer described
in Section 21.5 hereof, Tenant shall not suffer a Transfer of the Premises or
any interest therein, or any part thereof, or any right or privilege appurtenant
thereto without the prior written consent of Landlord, and a consent to one
Transfer of the Premises shall not be deemed to be a consent to any subsequent
Transfer of the Premises. Any Transfer of the Premises without such consent
shall be void, and shall, at the option of Landlord, terminate this Lease. Any
Transfer of the Premises without such consent shall (i) be voidable, and
(ii) terminate this Lease, in either case, at the option of Landlord. The
consent by Landlord to any Transfer shall not include consent to the assignment
or transferring of any lease renewal option rights or space option rights of the
Premises, special privileges or extra services granted to Tenant by this Lease,
or addendum or amendment thereto or letter of agreement (and such options,
rights, privileges or services shall terminate upon such assignment), unless
Landlord specifically grants in writing such options, rights, privileges or
services to such assignee or subtenant.

        21.4    When Consent Granted.    The consent of Landlord to a Transfer
shall not be unreasonably withheld, provided that it is agreed to be reasonable
for Landlord to consider any of the following reasons, which list is not
exclusive, in electing to deny consent:

        (a)   The financial strength of the proposed transferee at the time of
the proposed Transfer is not at least equal to that of Tenant at the time of
execution of this Lease; provided, however, that the foregoing shall not apply
to proposed subtenants of any portion of less than the entire Premises;

        (b)   A proposed transferee whose impact or affect on the common
facilities or the utility, efficiency or effectiveness of any utility or
telecommunication system serving the Building or the

31

--------------------------------------------------------------------------------






Complex or the other occupants of the Complex would be adverse, disadvantageous
or require unreasonable improvements or changes in any utility or
telecommunication capacity currently serving the Building or the Complex;

        (c)   A proposed transferee whose occupancy will require a variation in
the terms of this Lease (including, without limitation, a variation in the use
clause) or which otherwise adversely affects any interest of Landlord, or whose
occupancy or use may violate any restrictions set forth in this Lease, or any
negative covenant as to use of the Premises required by any other lease in the
Building;

        (d)   The existence of any Default by Tenant under any provision of this
Lease;

        (e)   A proposed transferee who is, or whose business is, subject to
compliance with additional laws or other governmental requirements beyond those
to which Tenant or Tenant's business is subject;

        (f)    Either the proposed transferee, or any person or entity which
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed transferee or an affiliate of the proposed transferee, is
negotiating with Landlord to lease space in the Building or in the Complex at
such time;

        (g)   The proposed Transferee is a governmental agency or unit, or a
non-profit entity, or an existing tenant in the Complex;

        (h)   Landlord otherwise determines that the proposed Transfer would
have the effect of materially decreasing the value of the Building or the
Complex, or materially increasing the expenses associated with operating,
maintaining and repairing the Building or the Complex;

        (i)    The proposed Transferee will use, store or handle Hazardous
Materials (defined below) in or about the Premises of a type, nature or quantity
not then acceptable to Landlord; or

        (j)    The proposed Transferee may be entitled, directly or indirectly,
to diplomatic or sovereign immunity, regardless of whether the Transferee agrees
to waive such diplomatic or sovereign immunity.

        21.5    Affiliated Transfer.    Notwithstanding the foregoing, Tenant
shall have the right, without the consent of Landlord, but upon prior written
notice to Landlord, to assign this Lease to (a) a company or other entity
organized or to be organized by Tenant, provided that Tenant owns or
beneficially controls all of the issued and outstanding shares of stock or
interests of the company or other entity; (b) an assignment of the Premises to
an entity which acquires all or substantially all of the assets of Tenant, or
(c) an assignment of the Premises to an entity which is the resulting entity of
a merger or consolidation of Tenant (each, an "Affiliated Transferee"); further
provided, however, that in the event that at any time following such assignment
to an Affiliated Transferee, Tenant or such Affiliated Transferee wishes to
sell, mortgage, devise, hypothecate or in any other manner whatsoever transfer
any portion of the ownership or beneficial control of the issued and outstanding
shares in the stock or interests of such Affiliated Transferee, then such
transfer shall constitute a Transfer under this Lease and subject to all
provisions with respect thereto.

        21.6    Procedure for Obtaining Consent.    With respect to a Transfer
requiring Landlord's consent, Landlord need not commence its review of any
proposed Transfer, or respond to any request by Tenant with respect to such,
unless and until it has received from Tenant adequate descriptive information
concerning the business to be conducted by the proposed transferee, the
transferee's financial capacity,

32

--------------------------------------------------------------------------------




and such other information as may reasonably be required in order to form a
prudent judgment as to the acceptability of the proposed Transfer, including,
without limitation, the following:

        (a)   The past two years' Federal Income Tax returns of the proposed
transferee (or in the alternative the past two years' audited annual Balance
Sheets and Profit and Loss statements, certified correct by a Certified Public
Accountant);

        (b)   Banking references of the proposed transferee;

        (c)   A resume of the business background and experience of the proposed
transferee;

        (d)   At least five (5) business and three (3) personal references for
the proposed transferee; and

        (e)   An executed copy of the instrument by which Tenant proposes to
effectuate the Transfer.

        Landlord shall respond to Tenant's request for Landlord's consent within
twenty (20) days following the date that Landlord has received all of the
information described in this Section 21.6.

        21.7    Reasonable Restriction.    The restrictions on Transfer
described in this Lease are acknowledged by Tenant to be reasonable for all
purposes, including, without limitation, the provisions of California Civil Code
(the "Code") Section 1951.4(b)(2). Tenant expressly waives any rights which it
might otherwise be deemed to possess pursuant to applicable law, including,
without limitation, Section 1997.040 of the Code, to limit any remedy of
Landlord pursuant to Section 1951.2 or 1951.4 of the Code by means of proof that
enforcement of a restriction on use of the Premises would be unreasonable.

        21.8    Effect of Transfer.    If Landlord consents to a Transfer the
following conditions shall apply:

        (a)   Each and every covenant, condition or obligation imposed upon
Tenant by this Lease and each and every right, remedy or benefit afforded
Landlord by this Lease shall not be impaired or diminished as a result of such
Transfer.

        (b)   Except in the event of an assignment or sublease to an Affiliated
Transferee Tenant shall pay to Landlord on a monthly basis, fifty percent (50%)
of the excess of any sums of money, or other economic consideration received by
Tenant from the Transferee in such month (whether or not for a period longer
than one month), including higher rent, bonuses, key money, or the like, less
reasonable leasing commissions, legal fees, advertising fees, the reasonable
cost to Tenant of any Building-standard improvements paid for by Tenant in
connection with such assignment or sublease, over the aggregate of the total
sums which Tenant pays Landlord under this Lease in such month, or the prorated
portion thereof if the Premises transferred is less than the entire Premises.
The amount so derived shall be paid with Tenant's payment of Minimum Monthly
Rent.

        (c)   No Transfer, whether or not consent of Landlord is required
hereunder, shall relieve Tenant of its primary obligation to pay the rent and to
perform all other obligations to be performed by Tenant hereunder except as
otherwise expressly permitted by Landlord. The acceptance of rent by Landlord
from any person shall not be deemed to be a waiver by Landlord of any provision
of this Lease or to be a consent to any Transfer of the Premises.

        (d)   If Landlord consents to a sublease, such sublease shall not extend
beyond the expiration of the Term of this Lease.

        (e)   No Transfer shall be valid and no transferee shall take possession
of the Premises or any part thereof unless, Tenant shall deliver to Landlord, at
least ten (10) days prior to the effective date of such Transfer, a duly
executed duplicate original of the Transfer instrument in form satisfactory to
Landlord which provides that (i) the transferee assumes Tenant's obligations for
the payment of rent and for the full and faithful observance and performance of
the covenants, terms

33

--------------------------------------------------------------------------------






and conditions contained herein, (ii) such transferee will, at Landlord's
election, attorn directly to Landlord in the event Tenant's Lease is terminated
for any reason on the terms set forth in the instrument of transfer and
(iii) such instrument of transfer contains such other assurances as Landlord
reasonably deems necessary.

        21.9    Costs.    Tenant shall reimburse Landlord as additional rent for
Landlord's reasonable costs and attorneys' fees (not to exceed $2,000.00)
incurred in conjunction with the processing and documentation of any proposed
Transfer of the Premises, whether or not consent is granted.

        21.10    Collection of Rent.    If, without Landlord's consent when
required under this Article 21, this Lease is assigned, or any part of the
Premises is sublet or occupied by anyone other than Tenant or an Affiliated
Transferee or this Lease is encumbered (by operation of law or otherwise),
Landlord may collect rent from the assignee, subtenant or occupant, and apply
the net amount collected to the Rent herein reserved. No such collection shall
be deemed a waiver of the provisions of this Article 21, an acceptance of the
assignee, subtenant or occupant as tenant, or a release of Tenant from the
performance of Tenant's covenants hereunder, and in all cases Tenant shall
remain fully liable for its obligations under this Lease.


ARTICLE 22
ENTRY BY LANDLORD


        22.1    Rights of Landlord.    Tenant shall permit Landlord and
Landlord's agents and any mortgagee under a mortgage or beneficiary under a deed
of trust encumbering the Building containing the Premises and such party's
agents to enter the Premises at all reasonable times upon prior written notice
(except in the case of emergencies, when no such notice is required) for the
purpose of (a) inspecting the same, (b) maintaining the Building, (c) making
repairs, replacements, alterations or additions to any portion of the Building,
including the erection and maintenance of such scaffolding, canopies, fences and
props as may be required, (d) posting notices of non-responsibility for
alterations, additions or repairs, (c) placing upon the Building any usual or
ordinary "for sale" signs and showing the space to prospective purchasers,
investors and lenders, without any rebate of rent and without any liability to
Tenant for any loss of occupation or quiet enjoyment of the Premises thereby
occasioned, and (e) placing on the Premises any "to let" or "to lease" signs and
marketing and showing the Premises to prospective tenants at any time within six
(6) months prior to the expiration of this Lease. This Section in no way affects
the maintenance obligations of the parties hereto. Landlord shall use
commercially reasonable efforts to perform any entry into the Premises in a
manner that will minimize undue interference with the operation of Tenant's
business in the Premises.


ARTICLE 23
SIGNS


        23.1    Approval, Installation and Maintenance.    Tenant shall not
place on the Premises or on the Building or the Common Areas of the Complex, any
exterior signs or advertisements nor any interior signs or advertisements that
are visible from the exterior of the Premises, without Landlord's prior written
consent, which Landlord reserves the right to withhold for any aesthetic or
other reason in its sole and absolute discretion. The cost of installation and
regular maintenance of any such signs approved by Landlord shall be at the sole
expense of Tenant. At the termination of this Lease, or any extension thereof,
Tenant shall remove all its signs, and all damage caused by such removal shall
be repaired at Tenant's expense.

        23.2    Directory and Monument Signage.    The main lobby in the first
floor of the Building contains a directory wherein the Building's tenants will
be listed. Tenant shall be entitled to have its name listed in such directory.
Subject to the provisions of Section 23.1 above, Tenant shall also have the
right to

34

--------------------------------------------------------------------------------




include its name on the monument signage for the Complex. Landlord shall
maintain and repair, as needed, the monument signage for the Complex.


ARTICLE 24
DEFAULT


        24.1    Definition.    The occurrence of any of the following shall
constitute a material default under and breach of this Lease by Tenant (each a
"Default"):

        (a)    Payment.    Any failure by Tenant to pay the rent or to make any
other payment required to be made by Tenant under this Lease or any Exhibit
attached to this Lease within five (5) days after receipt of notice from
Landlord that such sum is past due;

        (b)    Transfer.    Tenant shall have sublet the Premises or assigned
its interest in this Lease or otherwise entered into a Transfer in breach of the
Article 21 hereof; or

        (c)    Required Documents.    Tenant shall have failed to deliver
documents required of it pursuant to Article 31 or Article 31.5 hereof within
the time periods specified therein; or

        (d)    Other Covenants.    A failure by Tenant to observe and perform
any other provision of this Lease or any Exhibit attached to this Lease to be
observed or performed by Tenant, where such failure continues for twenty
(20) days after written notice thereof by Landlord to Tenant; provided, however,
that, in the case of any such failure by Tenant (excluding any such failure by
Tenant with respect to the performance of any provision of any Exhibit attached
to this Lease), if the nature of the default is such that the same cannot
reasonably be cured within the twenty (20) day period allowed, Tenant shall not
be deemed to be in default if Tenant shall, within such twenty (20) day period,
commence to cure and thereafter diligently prosecute the same to completion
within not more than sixty (60) days; or

        (e)    Receivership.    Either (1) the appointment of a receiver (except
a receiver appointed at the instance or request of Landlord) to take possession
of all or substantially all of the assets of Tenant, or (2) a general assignment
by Tenant for the benefit of creditors, or (3) any action taken or suffered by
Tenant under any insolvency or bankruptcy act shall constitute a breach of this
Lease by Tenant if such action is not dismissed within thirty (30) days. In such
event, Landlord may, at its option, declare this Lease terminated and forfeited
by Tenant, and Landlord shall be entitled to immediate possession of the
Premises. Upon such notice of termination, this Lease shall terminate
immediately and automatically by its own limitation.


ARTICLE 25
REMEDIES UPON DEFAULT


        25.1    Termination and Damages.    In the event of any Default by
Tenant, then in addition to any other remedies available to Landlord herein or
at law or in equity, Landlord shall have the immediate option to terminate this
Lease and all rights of Tenant hereunder by giving written notice of such
intention to terminate. In the event that Landlord shall elect to so terminate
this Lease, then Landlord may recover from Tenant:

        (a)   The worth at the time of award of any unpaid rent which had been
earned at the time of such termination; plus

        (b)   The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss Tenant proves could have been reasonably
avoided; plus

35

--------------------------------------------------------------------------------






        (c)   The worth at the time of award of the amount by which the unpaid
rent for the balance of the Term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; plus

        (d)   Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of events would be likely to
result therefrom; and

        (e)   At Landlord's election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by the applicable
law in the state in which the Premises are located.

        25.2    Definition.    As used in subsections 25.1(a) and (b) above, the
"worth at the time of award" is computed by allowing interest at the rate of ten
percent (10%) per annum. As used in subsection 25.1(c) above, the "worth at the
time of award" is computed by discounting such amount at the discount rate of
the Federal Reserve Bank for the region in which the Complex is located at the
time of award plus one percent (1%).

        25.3    Personal Property.    In the event of any default by Tenant,
Landlord shall also have the right and option, with or without terminating this
Lease, to do any one or combination of the following:

        (a)   to reenter the Premises and remove all persons and property from
the Premises; or

        (b)   to require Tenant to forthwith remove such property.

        Landlord shall have the sole right to take exclusive possession of such
property and to use it, rent, or charge free, until all defaults are cured. If
Landlord shall remove property from the Premises, Landlord may, in its sole and
absolute discretion, store such property in the Complex, in a public warehouse
or elsewhere. All costs incurred by Landlord under this Section, including,
without limitation, those for removal and storage (including, without
limitation, reasonable charges imposed by Landlord for storage within the
Complex), shall be at the sole cost of and for the account of Tenant. The rights
stated herein are in addition to Landlord's rights described in Article 17.

        25.4    Recovery of Rent; Reletting.    

        (a)   In the event of the abandonment of the Premises by Tenant or in
the event that Landlord shall elect to reenter as provided in Section 25.3
above, or shall take possession of the Premises pursuant to legal proceeding or
pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease as provided in Section 25.1 above, this Lease shall
continue in effect for so long as Landlord does not terminate Tenant's right to
possession, and Landlord may enforce all its rights and remedies under this
Lease, including, without limitation, Landlord's right from time to time,
without terminating this Lease, to either recover all rental as it becomes due
or relet the Premises or any part thereof for such term or terms and at such
rental or rentals and upon such other terms and conditions as Landlord, in its
sole discretion, may deem advisable with the right to make alterations and
repairs to the Premises. Acts of maintenance or preservation or efforts to relet
the Premises or the appointment of a receiver upon initiation of Landlord or
other legal proceeding granting Landlord or its agent possession to protect
Landlord's interest under this Lease shall not constitute a termination of
Tenant's right to possession.

        (b)   In the event that Landlord shall elect to so relet, then rentals
received by Landlord from such reletting shall be applied: first, to the payment
of any indebtedness other than rent due hereunder from Tenant to Landlord;
second, to the payment of any cost of such reletting; third, to the payment of
the cost of any alterations and repairs to the Premises; fourth, to the payment
of rent due and unpaid hereunder; and the residue, if any, shall be held by
Landlord and applied in payment of future rent as the same may become due and
payable hereunder. Should that portion of such rentals received from such
reletting during any month, which is applied by the payment of

36

--------------------------------------------------------------------------------






rent hereunder, be less than the rent payable during that month by Tenant
hereunder, then Tenant shall pay such deficiency to Landlord immediately upon
demand therefor by Landlord. Such deficiency shall be calculated and paid
monthly. Tenant shall also pay to Landlord, as soon as ascertained, any costs
and expenses incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.

        (c)   No reentry or taking possession of the Premises or any other
action under this Section shall be construed as an election to terminate this
Lease unless a written notice of such intention be given to Tenant or unless the
termination thereof be decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
Default by Tenant, Landlord may at any time after such reletting elect to
terminate this Lease for any such Default.

        (d)   Landlord has the remedy described in California Civil Code
Section 1951.4 (Landlord may continue Lease in effect after Tenant's breach and
abandonment and recover rent as it becomes due, if Tenant has right to sublet or
assign, subject only to reasonable limitations).

        (e)   Tenant's Subleases. Whether or not Landlord elects to terminate
this Lease on account of any Default by Tenant, Landlord may:

        (1)   Terminate any sublease, license, concession, or other consensual
arrangement for possession entered into by Tenant and affecting the Premises or
any portion thereof; or

        (2)   Choose to succeed to Tenant's interest in such an arrangement. If
Landlord elects to succeed to Tenant's interest in such an arrangement, Tenant
shall, as of the date of notice by Landlord of that election, have no further
right to, or interest in, the Rent or other consideration receivable under that
arrangement.

        25.5    No Waiver.    Efforts by Landlord to mitigate the damages caused
by Tenant's default in this Lease shall not constitute a waiver of Landlord's
right to recover damages hereunder, nor shall Landlord have any obligation to
mitigate damages hereunder.

        25.6    Curing Defaults.    If Tenant defaults in the performance of its
obligations under this Lease after the expiration of any applicable cure
periods, Landlord, without waiving such default, may perform such obligation at
Tenant's expense: (a) immediately, and without notice, in the case of emergency
or if the default (i) materially interferes with the use by any other tenant of
the Building, (ii) materially interferes with the efficient operation of the
Building, (iii) results in a violation of any federal, state or local law, rule,
ordinance or regulation, or (iv) results or will result in a cancellation of any
insurance policy maintained by Landlord, and (b) in any other case if such
default continues after twenty (20) days from the date Landlord gives notice of
Landlord's intention to perform the defaulted obligation (or, if such default
cannot be cured within such twenty (20) day period, if Tenant fails to
diligently commence such cure within such twenty (20) day period). All costs and
expenses incurred by Landlord in connection with any such performance by it and
all costs and expenses, including reasonable counsel fees and disbursements,
incurred by Landlord in any action or proceeding (including any unlawful
detainer proceeding) brought by Landlord to enforce any obligation of Tenant
under this lease and/or right of Landlord in or to the Premises, shall be paid
by Tenant to Landlord on demand, with interest thereon at the rate provided in
this Lease for past due sums from the date incurred by Landlord. Except as
expressly provided to the contrary in this Lease, all costs and expenses which,
pursuant to this Lease are incurred by Landlord and payable to Landlord by
Tenant, and all charges, amounts and sums payable to Landlord by Tenant for any
property, material, labor, utility or other services which, pursuant to this
Lease or at the request and for the account of Tenant, are provided, furnished
or rendered by Landlord, shall become due and payable by Tenant to Landlord in
accordance with the terms of the bills rendered by Landlord to Tenant.

37

--------------------------------------------------------------------------------




        25.7    Cumulative Remedies.    The various rights, options, election
powers, and remedies of Landlord contained in this Article and elsewhere in this
Lease shall be construed as cumulative and no one of them exclusive of any
others or of any legal or equitable remedy which Landlord might otherwise have
in the event of breach or default, and the exercise of one right or remedy by
Landlord shall not in any way impair its right to any other right or remedy.


ARTICLE 26
BANKRUPTCY


        26.1    Bankruptcy Events.    If at any time during the Term of this
Lease there shall be filed by or against Tenant in any court pursuant to any
statute either of the United States or of any state a petition in bankruptcy or
insolvency or for reorganization or for the appointment of a receiver or trustee
of all or a portion of Tenant's property, or if a receiver or trustee takes
possession of any of the assets of Tenant, or if the leasehold interest herein
passes to a receiver, or if Tenant makes an assignment for the benefit of
creditors or petitions for or enters into an arrangement (any of which are
referred to herein as a "bankruptcy event"), then the following provisions shall
apply:

        (a)    Assume or Reject.    At all events any receiver or trustee in
bankruptcy or Tenant as debtor in possession ("debtor") shall either expressly
assume or reject this Lease within the earlier of sixty (60) days following the
entry of an "Order for Relief" or such earlier period of time provided by law.

        (b)    Cure.    In the event of an assumption of the Lease by a debtor,
receiver or trustee, such debtor, receiver or trustee shall immediately after
such assumption (1) cure any default or provide adequate assurances that
defaults will be promptly cured; and (2) compensate Landlord for actual
pecuniary loss or provide adequate assurances that compensation will be made for
actual ecuniary loss; and (3) provide adequate assurance of future performance.

        (c)    Adequate Assurance.    For the purposes of Section 26.1(b),
adequate assurance of future performance of all obligations under this Lease
shall include, but is not limited to:

        (1)   written assurance that rent and any other consideration due under
the Lease shall first be paid before any other of Tenant's costs of operation of
its business in the Premises is paid;

        (2)   written agreement that assumption of this Lease will not cause a
breach of any provision hereof including, but not limited to, any provision
relating to use or exclusivity in this or any other Lease, or agreement relating
to the Premises, or if such a breach is caused, the debtor, receiver or trustee
will indemnify Landlord against such loss (including costs of suit and
attorneys' fees), occasioned by such breach;

        (d)    Landlord's Obligation.    Where a Default exists under the Lease,
the party assuming the Lease may not require Landlord to provide services or
supplies incidental to the Lease before its assumption by such trustee or
debtor, unless Landlord is compensated under the terms of the Lease for such
services and supplies provided before the assumption of such Lease.

        (e)    Assignment.    The debtor, receiver, or trustee may assign this
Lease only if adequate assurance of future performance by the assignee is
provided, whether or not there has been a Default under the Lease. Any
consideration paid by any assignee in excess of the rental reserved in the Lease
shall be the sole property of, and paid to, Landlord. Upon assignment by the
debtor or trustee, the obligations of the Lease shall be deemed to have been
assumed, and the assignee shall execute an assignment agreement on request of
Landlord.

38

--------------------------------------------------------------------------------






        (f)    Fair Value.    Landlord shall be entitled to the fair market
value for the Premises and the services provided by Landlord (but in no event
less than the rental reserved in the Lease) subsequent to the commencement of a
bankruptcy event.

        (g)    Reservation of Rights.    Landlord specifically reserves any and
all remedies available to Landlord in Article 24.1(e) hereof or at law or in
equity in respect of a bankruptcy event by Tenant to the extent such remedies
are permitted by law.


ARTICLE 27
SURRENDER OF LEASE


        27.1    No Merger.    The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work as a merger, and shall,
at the option of Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to it
of any or all such subleases or subtenancies.


ARTICLE 28
LANDLORD'S EXCULPATION


        28.1    Limited Liability.    In the event of default, breach, or
violation by Landlord (which term includes Landlord's partners, members,
managers, co-venturers, co-tenants, officers, directors, employees, agents, or
representatives) of any Landlord's obligations under this Lease, Landlord's
liability to Tenant shall be limited to its ownership interest in the Building
or the proceeds of a public sale of such interest pursuant to foreclosure of a
judgment against Landlord. Landlord (as defined in Section 28.1) shall not be
personally liable for any deficiency beyond its interest in the Building.

        28.2    Landlord's Liability.    Any Building employee to whom any
property shall be entrusted by or on behalf of Tenant shall be deemed to be
acting as Tenant's agent with respect to such property and neither Landlord nor
its agents shall be liable for any damage to such property, or for the loss of
or damage to any property of Tenant by theft or otherwise. Landlord, its
property manager and Landlord's lender shall not be liable for any injury or
damage to persons or property or interruption of Tenant's business resulting
from fire or other casualty, any damage caused by other tenants or persons in
the Building, the Parking Garage, the Common Areas or the Complex, or by
construction of any private, public or quasi-public work.

        28.3    Landlord's Failure to Perform.    Landlord will be in default
under this Lease if Landlord fails to perform or observe any material obligation
under this Lease within thirty (30) days after receipt of written notice from
Tenant to Landlord of which Tenant has been given notice setting forth with
specificity the nature and extent of the failure referencing pertinent Lease
provisions; provided, however, that if more than thirty (30) days is required to
cure the failure, then Landlord shall not be in default if Landlord begins
curing such failure within the thirty (30) day period and thereafter prosecutes
the cure to completion.

39

--------------------------------------------------------------------------------






ARTICLE 29
ATTORNEYS' FEES


        29.1    Attorneys' Fees.    In the event of any litigation or
arbitration (if each party in its sole and absolute discretion elects to use
arbitration) proceeding between the parties with respect to this Lease, then all
reasonable costs and expenses, including, without limitation, all reasonable
professional fees such as appraisers', accountants' and attorneys' fees,
incurred by the prevailing party therein shall be paid or reimbursed by the
other party. The "prevailing party" means the party determined by the court or
arbitrator (if the parties elected to use arbitration) to have most nearly
prevailed, even if such party did not prevail in all matters, not necessarily
the one in whose favor a judgment is rendered. Further, in the event of any
default by a party under this Agreement after notice and the expiration of the
applicable cure period, such defaulting party shall pay all the expenses and
attorneys' fees incurred by the other party in connection with such default,
whether or not any litigation is commenced. Should Landlord be named as a
defendant or requested or required to appear as a witness or produce any
documents in any suit brought by Tenant against any other party or against
Tenant in connection with or arising out of Tenant's occupancy hereunder, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including,
without limitation, all reasonable professional fees such as appraisers',
accountants' and attorneys' fees. The provisions of this Section shall survive
the expiration or termination of this Lease.


ARTICLE 30
NOTICES


        30.1    Writing.    All notices, demands and requests required or
permitted to be given or made under any provision of this Lease shall be in
writing and shall be given or made by personal service or by mailing same by
registered or certified mail, return receipt requested, postage prepaid, or
overnight by Fed Ex or reputable courier which provides written evidence of
delivery or other means of confirmation of delivery (such as computer
confirmation by Fed Ex), or by facsimile with facsimile confirmation that the
notice was sent, addressed to the respective party at the address set forth in
Section 1.2 of this Lease or at such other address as the party may from time to
time designate, by a written notice sent to the other in the manner aforesaid.

        30.2    Effective Date.    Any such notice, demand or request ("notice")
shall be deemed given or made on the third day after the date so mailed.
Notwithstanding the foregoing, notice given by personal delivery or by fax to
the party at its address or fax number as aforesaid shall be deemed given on the
day on which delivery is made or the fax is sent, respectively. Notice given
overnight by a reputable courier service which provides written evidence of
delivery shall be deemed given on the business day immediately following deposit
with the courier service.

        30.3    Authorization to Receive.    Each person and/or entity whose
signature is affixed to this Lease as Tenant or as guarantor of Tenant's
obligations ("obligor") designates such other obligor its agent for the purpose
of receiving any notice pertaining to this Lease or service of process in the
event of any litigation or dispute arising from any obligation imposed by this
Lease.


ARTICLE 31
SUBORDINATION AND FINANCING PROVISIONS


        31.1    Priority of Encumbrances.    This Lease is subordinate to any
ground lease, mortgage, deed of trust or any other hypothecation for security
now or hereafter placed upon the real property of which the Premises are a part
and to any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Tenant's right to quiet possession of the
Premises shall not be disturbed if Tenant is not in default and so long as
Tenant shall pay the rent and observe and perform all the provisions of this
Lease,

40

--------------------------------------------------------------------------------



unless this Lease is otherwise terminated pursuant to its terms. If any
mortgagee, trustee or ground lessor shall elect to have this Lease prior to the
lien of its mortgage, deed of trust or ground lease, and shall give written
notice thereof to Tenant, this Lease shall be deemed prior to such mortgage,
deed of trust or ground lease, whether this Lease is dated prior or subsequent
to the date of said mortgage, deed of trust or ground lease or the date of
recording thereof. Landlord shall use commercially reasonable efforts to provide
Tenant with a subordination, non-disturbance and attornment agreement in favor
of Tenant in a form reasonably acceptable to Tenant providing for the
recognition of Tenant's interests under this Lease in the event of a foreclosure
of such mortgagee's security interest.

        31.2    Execution of Documents.    Tenant agrees to execute any
documents required to further effectuate such subordination or to make this
Lease prior to the lien of any mortgage, deed of trust or ground lease, as the
case may be, if requested by Landlord or any lender provided that Tenant's
rights hereunder are not materially adversely impacted. It is understood by all
parties that Tenant's failure to execute the subordination documents referred to
above may cause Landlord serious financial damage by causing the failure of a
financing or sale transaction.

        31.3    Attornment.    If the holder of any ground lease, mortgage, deed
of trust or security described above (or its successor-in-interest), enforces
its remedies provided by law or under the pertinent mortgage, deed of trust or
security instrument and succeeds to Landlord's interest in the Premises, Tenant
shall, upon request of any person succeeding to the interest of such lender as
result of such enforcement, automatically become the Tenant of said
successor-in-interest without change in the terms or other provisions of this
Lease; provided, however, that said successor-in-interest shall not be (i) bound
by any payment of rent for more than thirty (30) days in advance, except
prepayment in the nature of security for the performance by Tenant of its
obligations under this Lease or except to the extent such prepayment is required
by the terms of the Lease, (ii) liable for any act or omission of any previous
landlord (including Landlord) except that any successor landlord shall be liable
for the cure of any continuing Landlord default that relates to the physical
condition of the Premises or Building, (iii) subject to any offset, defense,
recoupment or counterclaim that Tenant may have given to any previous landlord
(including Landlord) other than rental abatement for loss or condemnation, or
(iv) liable for any deposit that Tenant may have given to any previous landlord
(including Landlord) that has not, as such, been transferred to said
successor-in-interest. Within ten (10) Business Days after receipt of request by
said successor-ininterest, Tenant shall execute and deliver an instrument or
instruments confirming such attornment, including a non-disturbance, attornment
and subordination agreement in a form required by any such
successor-in-interest.

        31.4    Notice and Right to Cure Default.    Tenant agrees to give any
mortgagee(s) and/or trust deed holders, by registered mail, a copy of any notice
of default served upon Landlord, provided that prior to such notice Tenant has
been notified, in writing (by way of Notice of Assignment of Rents and Leases,
or otherwise), of the address of such mortgagees and/or trust deed holders.
Tenant further agrees that if Landlord shall have failed to cure such default
within the time provided for in this Lease, then the mortgagees and/or trust
deed holders shall have an additional thirty (30) days within which to cure such
default or, if such default cannot be cured within that time, then such
additional time as may be necessary if, within such thirty (30) days, any
mortgagee and/or trust deed holder has commenced and is diligently pursuing the
remedies necessary to cure such default (including, but not limited to,
commencement of foreclosure proceedings, if necessary to effect such cure), in
which event this Lease shall not be terminated while such remedies are being so
diligently pursued.

        31.5    Reasonable Accommodations.    In connection with any financing
of the Building, Tenant shall consent to any reasonable modifications of this
Lease requested by any lending institution, provided such modifications do not
increase the Rent, unreasonably increase the obligations, or unreasonably and
adversely affect the rights, of Tenant under this Lease.

41

--------------------------------------------------------------------------------





ARTICLE 32
ESTOPPEL CERTIFICATES


        32.1    Execution by Tenant and Landlord.    Within ten (10) Business
Days after receipt of written request by the other party, Landlord or Tenant
shall execute and deliver to the other party an estoppel certificate
acknowledging such facts regarding this Lease as such party may reasonably
require, including, without limitation, that to the extent of such party's
knowledge (i) this Lease is in full force and effect, binding and enforceable in
accordance with its terms and unmodified (or if modified, specifying the written
modification documents); (ii) no default exists on the part of Landlord or
Tenant under this Lease (or if so, specify); (iii) there are no events which
with the passage of time, or the giving of notice, or both, would create a
default under this Lease (or if so, specify); (iv) no rent in excess of one
month's rent has been paid in advance (or if so, specify); (v) such party has
not received any written notice of any other sale, assignment, transfer,
mortgage or pledge of this Lease or the rent due hereunder (or if so, specify);
and (vi) such party has no defense, setoff, recoupment or counterclaim against
the other party (or if so, specify). Any such estoppel certificate may be relied
upon by such parties as are reasonably requested by the other, including any
lender and any prospective purchaser of the Building or the Complex or any
interest therein. Failure to comply with this Article shall be a material breach
of this Lease by such party.

        32.2    Financing.    If Landlord desires to finance or refinance the
Premises, or any part thereof, or the Building, Tenant hereby agrees to deliver
to any lender designated by Landlord such financial statements of Tenant as may
be reasonably required by such lender. Such statements shall include the past
three (3) years' financial statements of Tenant. All such financial statements
shall be received by Landlord and such lender in confidence and shall be used
only for the purposes herein set forth.


ARTICLE 33
RENEWAL OPTION


        33.1    Grant of Option; Conditions.    Tenant shall have the right to
extend the Term (the "Renewal Option"), for one (1) additional period of three
(3) years (the "Renewal Term"), commencing on the day following the Termination
Date of the Initial Term and ending on the third (3rd) anniversary of the
Termination Date. Such Renewal Option shall be personal to Tenant and to any
Affiliated Transferee and shall be exercisable if:

        (a)   Landlord receives notice of exercise ("Initial Renewal Notice")
not less than six (6) full calendar months prior to the Termination Date and not
more than twelve (12) full calendar months prior to the Termination Date; and

        (b)   Tenant is not in Default under this Lease beyond any applicable
cure periods at the time that Tenant delivers its Initial Renewal Notice or at
the time Tenant delivers its Binding Notice (as defined below); and

        (c)   The original Tenant named under this Lease or an Affiliated
Transferee ("Original Tenant") is occupying at least 13,000 rentable square feet
of the Premises at the time that Tenant delivers its Initial Renewal Notice and
at the time Tenant delivers its Binding Notice.

        33.2    Terms Applicable to Premises During Renewal Term.    

        (a)   The initial Minimum Monthly Rent rate per rentable square foot for
the Premises during the Renewal Term shall be equal to the Prevailing Market
(hereinafter defined) rate per rentable square foot for the Premises, with the
Prevailing Market rate being subject to adjustment during the Renewal Term, in
accordance with the determination of the Prevailing Market rate described in
Section 33.3 below; provided, however, that in no event shall the Minimum
Monthly Rent during the Renewal Term be less than the Minimum Monthly Rent
payable immediately prior to the Termination Date. Minimum Monthly Rent during
the Renewal Term shall increase, if at all, in

42

--------------------------------------------------------------------------------



accordance with the increases assumed in the determination of Prevailing Market
rate. Minimum Monthly Rent attributable to the Premises shall be payable in
monthly installments in accordance with the terms and conditions of Article 5 of
this Lease.

        (b)   Tenant shall pay Additional Rent for the Premises during the
Renewal Term in accordance with Article 6 of this Lease, and the manner and
method in which Tenant reimburses Landlord for Tenant's share of Operating
Costs, Taxes and Insurance, shall be some of the factors considered in
determining the Prevailing Market rate for the Renewal Term.

        33.3    Procedure for Determining Prevailing Market.    Within thirty
(30) days after receipt of Tenant's Initial Renewal Notice, Landlord shall
advise Tenant of the applicable Minimum Monthly Rent rate for the Leased
Premises for the Renewal Term. Tenant, within thirty (30) days after the date on
which Landlord advises Tenant of the applicable Minimum Monthly Rent rate for
the Renewal Term, shall either (i) give Landlord final binding written notice
("Binding Notice") of Tenant's exercise of its Renewal Option, or (ii) if Tenant
disagrees with Landlord's determination, provide Landlord with written notice of
rejection (the "Rejection Notice"). If Tenant fails to provide Landlord with
either a Binding Notice or Rejection Notice within such thirty (30) day period,
Tenant's Renewal Option shall be null and void and of no further force and
effect. If Tenant provides Landlord with a Binding Notice, Landlord and Tenant
shall enter into the Renewal Amendment (as defined below) upon the terms and
conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market rate for the Leased Premises during the Renewal Term. When
Landlord and Tenant have agreed upon the Prevailing Market rate for the Leased
Premises, such agreement shall be reflected in a written agreement between
Landlord and Tenant, whether in a letter or otherwise, and Landlord and Tenant
shall enter into the Renewal Amendment in accordance with the terms and
conditions hereof. If the parties have not reached agreement on the Prevailing
Market rate by the date that is sixty (60) days after Tenant's delivery of the
Rejection Notice (the "Initial Rent Determination Period") to Landlord, then
within ten (10) days following the expiration of the Initial Rent Determination
Period, Tenant may elect, by giving written notice to Landlord, to either
(i) submit to binding arbitration for a determination of the Prevailing Market
rate as set forth herein, or (ii) extend the Term of this Lease for a period of
six (6) to twelve (12) months, as specified by Tenant in its written notice of
election (which notice and election shall be irrevocable), at a Minimum Monthly
Rent equal to one hundred ten percent (110%) of the then-current Minimum Monthly
Rent plus payment of all additional rent. If Tenant elects alternative (ii) and
extends the Term of this Lease for a period of six (6) to twelve (12) months,
such extension shall be upon and subject to all of the terms and provisions of
this Lease, and this Lease shall automatically terminate at the end of the
applicable period so specified by Tenant; provided that Tenant shall have no
further option to extend or renew this Lease. The failure of Tenant to make an
election of either alternative (i) or (ii) above within the aforesaid ten
(10) day period shall be conclusively and irrevocably deemed to be an election
by Tenant to elect alternative (i). If Tenant elects, or is deemed to have
elected, to submit to binding arbitration, then each party shall appoint an
appraiser and shall give to the other party the identity of the appraiser no
later than the date that is twenty (20) days after the expiration of the Initial
Rent Determination Period. If either party fails to appoint an appraiser by such
date, the sole appraiser appointed, if any, shall determine the Prevailing
Market rate. If either party fails to appoint an appraiser as set forth herein,
then Landlord's determination of the Prevailing Market rate shall be final and
binding upon the parties. If two appraisers are appointed, they shall
immediately meet and attempt to agree upon such Prevailing Market rate. If the
appraisers cannot reach agreement on the Prevailing Market rate by the date that
is fifteen (15) days after appointment of the appraisers by the parties hereto,
each appraiser shall submit a determination of the Prevailing Market rate to
Landlord and Tenant not later than twenty (20) days after such appointment. If
only one (1) appraiser submits its determination of the Prevailing Market rate
within such twenty (20) day period, then the Prevailing Market rate shall be
deemed to equal such appraiser's determination. If neither appraiser timely
submits its determination of the Prevailing Market rate, then Landlord's

43

--------------------------------------------------------------------------------



determination of the Prevailing Market rate shall be final and binding upon the
parties. If the determinations of the Prevailing Market rate made by these two
appraisers differ by five percent (5%) or less of the higher of the two
determinations, the Prevailing Market rate shall be the average of the two
determinations. If the determinations vary by more than five percent (5%) of the
higher of the two determinations, the two appraisers shall within ten (10) days
after submission of their determinations, appoint a third appraiser. If the two
appraisers shall be unable to agree on the selection of a third appraiser within
the ten (10) day period, then either Tenant or Landlord may request such
appointment by petitioning the presiding judge of the Superior Court in and for
the County of Santa Clara. Such third appraiser shall, within thirty (30) days
after appointment, make a determination of the Prevailing Market rate and submit
such determination to Landlord and Tenant. The Prevailing Market rate shall be
the determination of the Prevailing Market rate submitted by the original two
appraisers that is closer to the Prevailing Market rate determination of the
third appraiser. If the third appraiser's determination is exactly equal to the
arithmetic mean of the Prevailing Market rate determinations of the original two
appraisers, then the Prevailing Market rate shall be the average of the original
two determinations. For purposes of this Section, "appraiser" shall mean an MAI
designated appraiser with not less than five (5) years of full-time commercial
appraisal experience in the County of Santa Clara. Each party shall bear the
fees and costs incurred by each party's appraiser in connection with the
determination of the Prevailing Market rate and all fees and costs incurred by
the third appraiser, if any, in connection with the determination of the
Prevailing Market rate shall be shared equally by Landlord and Tenant. If the
determination of the Prevailing Market rate has not been made by the Applicable
Expiration Date, then Tenant shall (i) continue to pay monthly Minimum Monthly
Rent at the rate of one hundred ten percent (110%) of the monthly Minimum
Monthly Rent for the last month of the Term (the "Arbitration Period Minimum
Monthly Rent"), as well as any Additional Rent due under this Lease and (ii) pay
to Landlord, or receive as a refund from Landlord, as applicable, on the first
day of the month after the determination of the Prevailing Market rate is made,
an amount, if any, equal to the difference between the Arbitration Period
Minimum Monthly Rent that was paid to Landlord and the Minimum Monthly Rent for
the Renewal Term that should have been paid to Landlord as the monthly Minimum
Monthly Rent for the Renewal Term as determined hereunder.

        33.4    Renewal Amendment.    If Tenant is entitled to and properly
exercises its Renewal Option, Landlord shall prepare an amendment (the "Renewal
Amendment") to reflect changes in the Minimum Monthly Rent, Term, Termination
Date and other appropriate terms related to the renewal. The Renewal Amendment
shall be sent to Tenant within a reasonable time after Landlord's receipt of the
Binding Notice or other written agreement by Landlord and Tenant regarding the
Prevailing Market rate, and Tenant shall execute and return the Renewal
Amendment to Landlord within fifteen (15) days after Tenant's receipt of same,
but, upon final determination of the Prevailing Market rate applicable during
the Renewal Term as described herein, an otherwise valid exercise of the Renewal
Option shall be fully effective whether or not the Renewal Amendment is
executed.

        33.5    Definition of Prevailing Market.    As used herein, "Prevailing
Market" shall mean the arm's length fair market annual rental rate per rentable
square foot under leases entered into on or about the date on which the
Prevailing Market is being determined hereunder for space comparable to the
Premises in the Building or Comparable Buildings (as defined below) for a
comparable term. The determination of Prevailing Market shall take into account
the existence and quality of improvements within the space and any material
economic differences between the terms of this Lease and any comparison lease,
such as rent abatements, construction costs and other concessions and the
manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes. The determination of Prevailing Market shall also
take into consideration any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined to the
time such Prevailing Market rate will become effective under this Lease. As used
herein, "Comparable Buildings" shall mean class "A" office buildings, other than
the Building, that are of

44

--------------------------------------------------------------------------------




comparable size and quality as the Building and are located in the Silicon
Valley in California, encompassing Redwood Shores, Palo Alto through Santa
Clara.


ARTICLE 34
MISCELLANEOUS PROVISIONS


        34.1    Effect of Waiver.    The waiver by Landlord or Tenant of any
breach of any Lease provision by the other party shall not be deemed to be a
waiver of such Lease provision or any subsequent breach of the same or any other
term, covenant or condition therein contained. The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any provision of this Lease, other than the failure of Tenant to
pay the particular rental so accepted, regardless of Landlord's knowledge of
such preceding breach at the time of acceptance of such rent, except as
otherwise expressly provided by Landlord. Any failure by Landlord or Tenant to
insist upon strict performance by the other of this Lease of any of the terms
and provisions of the Lease or any guaranty of this Lease shall not be deemed to
be a waiver of any of the terms or provisions of the Lease or such guaranty, and
Landlord or Tenant, as the case may be, shall have the right thereafter to
insist upon strict performance by the other of any and all of them.

        34.2    Month-to-Month Tenancy on Acceptance.    If Tenant should remain
in possession of the Premises after the expiration of the Lease Term and without
executing a new Lease, then, upon acceptance of rent by Landlord, such holding
over shall be construed as a tenancy from month-to-month, subject to all the
conditions, provisions and obligations of this Lease as existed during the last
month of the term hereof, so far as applicable to a month to month tenancy,
except that the Minimum Monthly Rent shall be equal two hundred percent (200%)
of the greater of (a) the Minimum Monthly Rent payable immediately prior to the
expiration or sooner termination of the Lease, or (b) the then fair market rent;
provided, however, that Tenant shall also be liable for any and all damages
suffered or sustained by Landlord as a result of such holdover, including,
without limitation, any loss of rental income from any other tenant that was
interested in leasing all or any portion of the Premises, brokerage commissions,
design fees and any other damages as a result.

        34.3    Binding Effect.    The covenants and conditions herein contained
shall, subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto;
and all of the parties hereto shall be jointly and severally liable hereunder.

        34.4    Time of the Essence.    Time is of the essence of this Lease
with respect to each and every article, section and subsection hereof.

        34.5    Release of Landlord.    If, during the term of this Lease,
Landlord shall sell its interest in the Building or the Complex of which the
Premises form a part, or the Premises, then from and after the effective date of
the sale or conveyance, Landlord shall be released and discharged from any and
all obligations and responsibilities under this Lease, except those already
accrued provided that any successor shall have expressly assumed Landlord's
obligations under this Lease either by contractual obligation, assumption
agreement or by operation of law.

        34.6    Rules and Regulations.    Landlord or such other person(s) as
Landlord may appoint shall have the exclusive control and management of the
Common Areas and the Building and shall have the right, from time to time, to
establish, modify, amend and enforce reasonable rules and regulations with
respect thereto. Tenant agrees to abide by and conform to all such rules and
regulations, and to cause its employees, suppliers, shippers, customers, and
invitees to so abide and conform. Landlord shall not be responsible to Tenant
for the non-compliance with said rules and regulations by other tenants of the
Building or the Complex.

45

--------------------------------------------------------------------------------




        34.7    Transfer to Purchaser.    If any security be given by Tenant to
secure the faithful performance of all or any of the covenants of this Lease on
the part of Tenant, Landlord may transfer (along with its interest in this
Lease) and/or deliver the security, as such, to the purchaser of the reversion,
in the event that the reversion be sold, and thereupon Landlord shall be
discharged from any further liability in reference thereto.

        34.8    Late Charges.    Tenant acknowledges that late payment by Tenant
to Landlord of rent or any other payment due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of such costs being
extremely difficult and impractical to fix. Such costs include, without
limitation, processing and accounting charges, and late charges that may be
imposed on Landlord by the terms of any encumbrance and note secured by any
encumbrance covering the Premises. Therefore, if any installment of rent, or any
other payment due hereunder from Tenant is not received by Landlord within five
(5) days following the date due, Tenant shall pay to Landlord an additional sum
of ten percent (10%) of such rent or other charge as a late charge. The parties
agree that this late charge represents a fair and reasonable estimate of the
cost that Landlord will incur by reason of late payment by Tenant. Acceptance of
any late charge shall not constitute a waiver of Tenant default with respect to
the overdue amount, or prevent Landlord from exercising any other rights or
remedies available to Landlord

        34.9    Interest.    Any amount owed by Tenant to Landlord which is not
paid when due shall bear interest at the lesser of ten percent (10%) per annum
or the maximum rate of interest permitted to be contracted for by law. However,
interest shall not be payable on late charges to be paid by Tenant under this
Lease. The payment of interest on such amounts shall not excuse or cure any
default by Tenant under this Lease.

        34.10    Authorization to Execute.    If Tenant is a corporation,
limited liability company, partnership or other entity, each individual
executing this Lease on behalf of said organization represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of said
rganization in accordance with a duly adopted resolution or other applicable
authorization of said organization, and that this Lease is binding upon said
organization in accordance with its terms. Further, Tenant shall, within thirty
(30) days after execution of this Lease, deliver to Landlord a certified copy of
a resolution or other applicable authorization of said organization authorizing
or ratifying the execution of this Lease.

        34.11    Captions.    The captions of this Lease are for convenience
only and are not a part of this Lease and do not in any way limit or amplify the
terms and provisions of this Lease.

        34.12    Number and Gender.    Whenever the singular number is used in
this Lease and when required by the context, the same shall include the plural,
the plural shall include the singular, and the masculine gender shall include
the feminine and neuter genders, and the word "person" shall include
corporation, firm or association. If there be more than one Tenant, the
obligations imposed under this Lease upon Tenant shall be joint and several.

        34.13    Modifications.    This instrument contains all of the
agreements, conditions and representations made between the parties to this
Lease and may not be modified orally or in any other manner than by an agreement
in writing signed by all of the parties to this Lease.

        34.14    Payments.    Except as otherwise expressly stated, each payment
required to be made by Tenant shall be in addition to and not in substitution
for other payments to be made by Tenant.

        34.15    Severability.    The invalidity of any provision of this Lease,
as determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

        34.16    No Offer.    The preparation and submission of a draft of this
Lease by either party to the other shall not constitute an offer, nor shall
either party be bound to any terms of this Lease or the

46

--------------------------------------------------------------------------------



entirety of the Lease itself until both parties have fully executed a final
document and an original signature document has been received by both parties.
Until such time as described in the previous sentence, either party is free to
terminate negotiations with no obligation to the other.

        34.17    Light, Air and View.    If at any time any windows of the
Premises are temporarily darkened or covered over by reason of any repair,
maintenance or restoration work, or any of such windows are permanently darkened
or covered over due to any applicable governmental law or requirement or there
is otherwise a diminution of light, air or view by another structure which may
hereinafter be erected (whether or not by Landlord), Landlord shall not be
liable for any damages and Tenant shall not be entitled to any compensation or
abatement of any Rent, nor shall the same release Tenant from its obligations
hereunder or constitute an actual or constructive eviction.

        34.18    Public Transportation Information.    Tenant shall establish
and maintain during the Term hereof a program to encourage maximum use of public
transportation by personnel of Tenant employed on the Premises, including,
without limitation, the distribution to such employees of written materials
explaining the convenience and availability of public transportation facilities
adjacent or proximate to the Complex, staggering working hours of employees, and
encouraging use of such facilities, all at Tenant's sole reasonable cost and
expense. Tenant shall comply with all requirements of any local transportation
management ordinance.

        34.19    Joint and Several Liability.    Should Tenant consist of more
than one person or entity, they shall be jointly and severally liable on this
Lease.

        34.20    Survival of Obligations.    All obligations of Tenant which may
accrue or arise during the Term of this Lease or as a result of any act or
omission of Tenant during said term shall, to the extent they have not been
fully performed, satisfied or discharged, survive the expiration or termination
of this Lease.

        34.21    Real Estate Brokers.    Landlord agrees to pay a brokerage
commission to Tenant's Broker pursuant to a separate written commission
agreement. Landlord and Tenant each represents and warrants to the other party
that it has not authorized or employed, or acted by implication to authorize or
employ, any real estate broker or salesman to act for it in connection with this
Lease, except for the Broker identified in Article 1. Landlord and Tenant shall
each indemnify, defend and hold the other party harmless from and against any
and all claims by any real estate broker or salesman whom the indemnifying party
authorized or employed, or acted by implication to authorize or employ, to act
for the indemnifying party in connection with this Lease.

        34.22    Waiver of California Code Sections.    In this Lease, numerous
provisions have been negotiated by the parties, some of which provisions are
covered by statute. Whenever a provision of this Lease and a provision of any
statute or other law cover the same matter, the provisions of this Lease shall
control. Therefore, Tenant waives (for itself and all persons claiming under
Tenant) the provisions of Civil Code Sections 1932(2) and 1933(4) with respect
to the destruction of the Premises; Civil Code Sections 1941 and 1942 with
respect to Landlord's repair duties and Tenant's right to repair; Code of Civil
Procedure Section 1265.130, allowing either party to petition the Superior Court
to terminate this Lease in the event of a partial taking of the Premises by
condemnation as herein defined; and any right of redemption or reinstatement of
Tenant under any present or future case law or statutory provision (including
Code of Civil Procedure Sections 473 and 1179 and Civil Code Section 3275) in
the event Tenant is dispossessed from the Premises for any reason. This waiver
applies to future statutes enacted in addition to or in substitution for the
statutes specified herein.

        34.23    Quiet Enjoyment.    So long as Tenant pays all of the Minimum
Monthly Rent, all additional rent and other sums and charges under the Lease and
otherwise performs all of its obligations in the Lease, Tenant shall have the
right to possession and quiet enjoyment of the Premises free from any
unreasonable disturbance or interference, subject to the terms and provisions of
the Lease. Landlord represents and warrants that it has the full right and power
to execute and perform this Lease and to grant the estate demised herein.

47

--------------------------------------------------------------------------------



        34.24    Business Days.    As used herein, "Business Day" means Monday
through Friday of each week, exclusive of New Year's Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day ("Holidays").
Landlord may designate additional Holidays, provided that the additional
Holidays are commonly recognized by other office buildings in the area where the
Building is located.

        34.25    Counterparts.    This Lease may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one agreement.

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of
the day and year first written above.


LANDLORD:
 
TENANT:
MISSION TOWERS, LLC,
a Delaware limited liability company
 
WITNESS SYSTEMS, INC.,
a Delaware corporation
By:
Divco West Property Services, LLC,
a Delaware limited liability company,
its Agent
 
By:
Name:
Its:
  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  By:   

--------------------------------------------------------------------------------

        Name:   

--------------------------------------------------------------------------------

        Its:   

--------------------------------------------------------------------------------

     

48

--------------------------------------------------------------------------------



EXHIBIT A

PLAN OF THE COMPLEX

A-1

--------------------------------------------------------------------------------



EXHIBIT B

FLOOR PLAN OF THE PREMISES

B-1

--------------------------------------------------------------------------------



EXHIBIT C

WORK LETTER

        This Exhibit C forms a part of that certain Office Lease (the "Lease")
by and between Mission Towers, LLC, a Delaware limited liability company, as
Landlord, and WITNESS SYSTEMS, INC., a Delaware corporation, as Tenant, to which
this Exhibit is attached. If there is any conflict etween this Exhibit and the
Lease, this Exhibit shall govern.

        1.    Defined Terms.    All defined terms referred to in this Exhibit
shall have the same meaning as defined in the Lease to which this Exhibit is a
part, except where expressly defined to the contrary.

        2.    Additional Definitions.    Each of the following terms shall have
the following meaning:

        "Construction Plans"—The complete plans and specifications for the
construction of the Tenant Improvements consisting of all architectural,
engineering, mechanical and electrical drawings and specifications which are
required to obtain all building permits, licenses and certificates from the
applicable governmental authority(ies) for the construction of the Tenant
Improvements. The Construction Plans shall be prepared by duly licensed and/or
registered architectural and/or engineering professionals approved by Landlord
in its sole and absolute discretion, and in all respects shall be in substantial
compliance with all applicable laws, rules, regulations, building codes for the
city and county where the Building is located. Landlord hereby approves of the
Tenant's Architect and Tenant's Contractor identified below.

        "Force Majeure Delays"—Any delay, other than a Tenant Delay, by Landlord
in completing the Landlord Work (as defined below) by the Commencement Date set
forth in the Lease by reason of (i) any strike, lockout or other labor trouble
or industrial disturbance (whether or not on the part of the employees of either
party hereto), (ii) governmental preemption of priorities or other controls in
connection with a national or other public emergency, civil disturbance, riot,
war, sabotage, blockade, embargo, inability to secure customary materials,
supplies or labor through ordinary sources by reason of regulation or order of
any government or regulatory body, or (iii) shortages of fuel, materials,
supplies or labor, (iv) lightning, earthquake, fire, storm, tornado, flood,
washout explosion, inclement weather or any other similar industry-wide or
Building-wide cause beyond the reasonable control of Landlord, or (v) any other
cause, whether similar or dissimilar to the above, beyond Landlord's reasonable
control. The time for performance of any obligation of Landlord to construct the
Landlord Work under this Exhibit or the Lease shall be extended at Landlord's
election by the period of any delay caused by any of the foregoing events.

        "Landlord Work"—the following work: shampoo and professionally clean
carpet so that it is free of noticeable stains, touch up wall paint as needed so
that the walls are free of holes, nicks, and blemishes, which shall be completed
by Landlord before the Commencement Date, which date shall be extended by one
day for each day of Force Majeure Delay and/or Tenant Delay.

        "Space Plan"—That certain Space Plan attached hereto as Exhibit C-1,
which reflect the Tenant Improvements to be constructed by Tenant. Landlord and
Tenant hereby approve of the Space Plan.

        "Substantial Completion," "Substantially Complete," "Substantially
Completed"—The terms Substantial Completion, Substantially Completed and
Substantially Complete shall mean when the following have occurred:

        Tenant has delivered to Landlord a certificate signed by Tenant and
Tenant's Architect certifying that the Work has been Substantially Completed in
accordance with the Final Plans and any Change Orders;

C-1

--------------------------------------------------------------------------------






        Tenant has obtained from the appropriate governmental authority a
temporary, conditional or final certificate of occupancy or signed building
permit (or equivalent), if one is required, for the Tenant Improvements
permitting occupancy of the Premises by Tenant; and Tenant has submitted its
final Disbursement Request.

        "Tenant Delay"—Any delay incurred by Landlord in completing the Landlord
Work due to (i) a delay by Tenant, or by any person employed or engaged by
Tenant, in approving or delivering to Landlord any plans, schedules or
information, including, without limitation, the Construction Plans beyond the
applicable time period set forth in this Exhibit, if any; (ii) a delay in the
performance of work in the Premises by Tenant or any person employed by Tenant;
(iii) any changes requested by Tenant in or to previously approved work or in
the Space Plan or Construction Plans; (iv) requests for materials and finishes
which are not readily available, and/or delays in delivery of any materials
specified by Tenant through change orders; or (v) interference with the
completion of the Landlord Work.

        "Tenant Improvements"—The improvements to be installed by Tenant in the
of the Premises substantially in accordance with the Construction Plans and as
described in this Exhibit.

        "Tenant's Architect"—Devcon Constrution.

        "Tenant's Contractor"—Devcon Constrution.

        3.    Construction of the Tenant Improvements.    

        3.1    Construction Plans.    Tenant shall cause to be prepared the
Construction Plans for the Tenant Improvements that are consistent with and are
logical evolutions of the Space Plan and the building standards. The
Construction Plans shall be delivered to Landlord for approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Landlord shall
respond to the Construction Plans within ten (10) business days of its receipt
thereof. Within a reasonable period of time after receipt of Landlord's response
(not to exceed thirty (30) days), Tenant shall respond to any objections of
Landlord to the Construction Plans and shall resubmit appropriately revised
Construction Plans prepared by Tenant's Architect, and such resubmitted
Construction Plans shall clearly indicate which portions of the Construction
Plans are revised and which portions of the Construction Plans remain unchanged
from the previously submitted Construction Plans. This process shall be repeated
until the Construction Plans have been completed by Tenant and approved in
writing by Landlord. (The Construction Plans for all of the improvements to be
constructed in the Premises, as approved in writing by Landlord, as revised by
Tenant from time to time with Landlord's written approval in accordance with the
following provisions of this Section 3.1, are hereinafter called the "Final
Plans").

        Tenant shall cause Tenant's Contractor to (A) obtain Landlord's prior
written approval (which Landlord shall not unreasonably withhold or delay) of
all subcontractors to be utilized in the performance of any construction work
affecting the Building's life safety, mechanical or electrical systems,
(B) obtain all necessary governmental permits and approvals in connection with
the Tenant Improvements (including demolition, if applicable) shown on the Final
Plans (and Landlord shall have no responsibility whatsoever in connection with
obtaining the same), (C) furnish to Landlord, prior to the commencement of any
construction in the Premises, certificates evidencing comprehensive public
liability insurance with limits per occurrence of not less than Two Million
Dollars ($2,000,000.00) and property damage insurance with limits per occurrence
of not less than One Million Dollars ($1,000,000.00), covering Tenant's
Contractor's and subcontractors' operations in the Premises and the Building
(including any liability arising out of work involving Hazardous Materials) and
builders' risk insurance providing coverage in an amount equal to the full value
of the Tenant Improvements upon completion thereof, and with respect to all such
insurance naming Landlord as an additional insured, and upon Landlord's request
also naming any or all of the

C-2

--------------------------------------------------------------------------------






mortgagees as additional insureds, (D) perform the construction work in a good
and workmanlike manner using materials of a quality that is at least equal to
the quality designated by Landlord as the minimum standard for the Building, and
(E) perform the construction work in accordance with applicable Laws and in such
manner as to minimize disturbance of other tenants and occupants of the Building
and, with respect to any work the sound levels or other effects of which would
unreasonably disturb other tenants or occupants of the Building, perform such
work during other than normal business hours. Landlord shall have no
responsibility for furnishing any security services in or about the Building or
the Premises to safeguard Tenant's construction of the Tenant Improvements or
materials in connection therewith, and Tenant shall have full responsibility for
any loss or damage thereof; provided that any security actions taken by Tenant,
its agents or contractors, with respect to such Tenant Improvements or materials
shall be consistent with and shall not interfere in any respect with any
reasonable security requirements established by Landlord for the Building.

        3.2    Construction.    Tenant shall construct the Tenant Improvements
substantially in accordance with the Final Plans. Tenant's Contractor shall
comply with applicable Laws regarding the performance of the work. Before
commencing business operations in the Premises, Tenant shall, at Tenant's sole
cost and expense, obtain and provide Landlord with a copy of all occupancy
permits or certificates required for Tenant's lawful occupancy of the Premises
for the conduct of business therein.

        3.3    Tenant's Responsibility.    Tenant shall be solely responsible
for the suitability for the Tenant's needs and business of the design and
function of the Tenant Improvements. Tenant shall also be responsible for
procuring or installing in the Premises any trade fixtures, equipment,
furniture, furnishings, telephone equipment or other personal property
("Personal Property") to be used in the Premises by Tenant, and the cost of such
Personal Property shall be paid by Tenant. Tenant shall conform to the
Building's wiring standards in installing any telephone equipment and shall be
subject to any and all rules of the site during construction. Tenant shall be
responsible for, and shall pay to Landlord, any and all costs and expenses
incurred by Landlord in connection with any delay in the commencement or
completion of any Landlord Work and any increase in the cost of the Landlord
Work caused by any Tenant Delay.

        4.    Payment of Construction Costs.    

        4.1    Cost of Improvements.    Landlord shall contribute up to Two
Hundred Thousand Dollars ($200,000.00) (the "Tenant Allowance") toward the cost
of (a) the design (including preparation of space plans and Construction Plans),
construction and installation of the Tenant Improvements (the "Total
Construction Cost"); (b) completion of the Telecommunications Work (as
hereinafter defined); and (c) completion of the Security Work (as hereinafter
defined). The balance, if any, of the cost of the Tenant Improvements
("Additional Cost") shall be paid by Tenant. For the purposes of this Work
Letter, the term "Telecommunications Work" shall mean troubleshooting,
repairing, expanding, replacing, or adding to the existing telecommunications
infrastructure (including wiring costs). For the purposes of this Work Letter,
the term "Security Work" shall mean the installation of security and/or Premises
access equipment and software.

        4.2    Payment of Tenant Allowance.    Disbursements of the Tenant
Allowance shall be made in accordance with the procedures described in this
Section 4.2 and applied toward the cost of the Tenant Improvements, the
Telecommunications Work, and the Security Work (collectively, the "Work"). If
the cost of the Work exceeds the amount of the Tenant Allowance, Tenant shall
pay all such Additional Cost. Landlord shall disburse the Tenant Allowance to
Tenant, within ten (10) business days following receipt by Landlord of a
disbursement request (a "Disbursement Request") which shall include the
following: (i) invoices reasonably satisfactory to Landlord demonstrating the
cost incurred by Tenant in connection with the portion of the Work for which

C-3

--------------------------------------------------------------------------------






reimbursement is being sought, (ii) a certificate signed by Tenant and Tenant's
Architect certifying that such portion of the Work has been substantially
completed in accordance with the Final Plans, (iii) conditional lien waivers
(complying with applicable California Civil Code requirements) by Tenant's
Contractor and subcontractors and materialmen for such portion of the Work, and
(iv) upon substantial completion of all of the Work, an unconditional release
from Tenant's Contractor and subcontractors (who have provided preliminary
notices) and materialmen (who have provided preliminary notices) certifying
receipt of full and final payment for their work at the Building. Landlord shall
have the right to inspect the Premises to confirm the completion of the Work
covered by such invoices. Notwithstanding the foregoing, Landlord shall have no
obligation to disburse any portion of the Tenant Allowance to Tenant before
Landlord's receipt of the Security Deposit.

        5.    Changes in Work.    In the event that Tenant shall desire any
change in or to the Final Plans (a "Change"), Tenant shall request Tenant's
Architect to prepare a change order (a "Change Order"), together with revised
Final Plans incorporating the Change requested by Tenant and clearly identifying
the same as such on the revised Final Plans, and shall request Tenant's
Architect to submit the same to Landlord for Landlord's review and written
approval. Landlord shall not unreasonably withhold or delay its approval of the
Change Order or revised Final Plans. Landlord agrees to approve or disapprove
(with stated reasons) in writing any Change Order within five (5) business days
after receipt of the Change Order and the revised Final Plans thereof, unless
such Change Order is a Major Change Order (as defined below). With respect to
any Major Change Order, Landlord agrees to approve or disapprove (with stated
reasons) in writing such Change Order within ten (10) business days after
receipt of the Major Change Order and the revised Final Plans thereof. If
Landlord fails to approve or disapprove (with stated reasons) in writing the
Change Order or Major Change Order within the period specified above, such
Change Order shall be deemed approved by Landlord. Upon the approval or deemed
approval of any Change Order, Tenant and Landlord shall execute such Change
Order and the term "Final Plans" shall thereafter be deemed to refer to the
Final Plans as so revised and approved. As used herein, the term "Major Change
Order" shall mean a Change Order for a Change that (a) would affect Building
systems or the structure of the Building, (b) would affect the exterior
appearance of the Building, or (c) would cost in excess of Ten Thousand Dollars
($10,000.00).

        6.    Tenant's Lease Default.    Notwithstanding any provision to the
contrary contained in the Lease, if an event of default by Tenant under the
Lease, or a default by Tenant under this Exhibit, has occurred at any time on or
before the Substantial Completion of the Tenant Improvements, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease, Landlord shall have the right to cause the construction of the Tenant
Improvements to cease (in which case, Tenant shall be responsible for any delay
in the Substantial Completion of the Tenant Improvements caused by such work
stoppage), and (ii) all other obligations of Landlord under the terms of this
Exhibit shall be forgiven until such time as such default is cured pursuant to
the terms of the Lease.

C-4

--------------------------------------------------------------------------------



EXHIBIT C-1

SPACE PLAN

C-1-1

--------------------------------------------------------------------------------



EXHIBIT D

ACKNOWLEDGMENT OF COMMENCEMENT DATE AND MINIMUM MONTHLY RENT SCHEDULE

        This Acknowledgement of Commencement Date is dated as
of                        ,        , between MISSION TOWERS, LLC, a Delaware
limited liability company ("Landlord"), and WITNESS SYSTEMS, INC., a Delaware
corporation ("Tenant"), with respect to that certain Office Lease dated as of
February     , 2005 for the lease by Tenant of certain premises located in Suite
500 of the building at 3979 Freedom Circle Drive, Santa Clara, California. All
capitalized terms, if not defined herein, shall be defined as they are defined
in the Lease, except where expressly provided to the contrary in this document.

        1.     The parties to this document hereby agree that the date
of                        ,        is the "Commencement Date" of the Term. The
initial Term of the Lease expires                        ,        .

        2.     Tenant hereby confirms the following:

        (a)   That it has accepted possession of Premises pursuant to the terms
of the Lease;

        (b)   That all work required to be furnished according to the Lease by
Landlord in the Premises have been completed; and

        (c)   That the Minimum Monthly Rent shall be payable in accordance with
the following schedule:

Period

--------------------------------------------------------------------------------

  Minimum Monthly Rent

--------------------------------------------------------------------------------

            , 20    through            , 20       $ 0.00             ,
20    through            , 20       $ 33,624.45             ,
20    through            , 20       $ 33,624.45             ,
20    through            , 20       $ 36,115.15             ,
20    through            , 20       $ 38,605.85             ,
20    through            , 20       $ 41,096.55

        3.     This agreement, each and all of the provisions hereof, shall
inure to the benefit, or bind, as the case may require, the parties hereto, and
their respective heirs, successors, and assigns subject to the restrictions upon
assignment and subletting contained in the Lease.

        4.     Each party represents and warrants to the other that it is duly
authorized to enter into this document without the consent or approval of any
other party and that the person signing on its behalf is duly authorized to sign
on behalf of such party.


LANDLORD:
 
TENANT:
MISSION TOWERS, LLC,
a Delaware limited liability company
 
WITNESS SYSTEMS, INC.,
a Delaware corporation
By:
Divco West Property Services, LLC,
a Delaware limited liability company,
its Agent
 
By:
Name:
Its:
  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  By:   

--------------------------------------------------------------------------------

        Name:   

--------------------------------------------------------------------------------

        Its:   

--------------------------------------------------------------------------------

     

D-1

--------------------------------------------------------------------------------






EXHIBIT E

RULES & REGULATIONS


        All capitalized terms referred to in this Exhibit shall have the same
meaning provided in the Office Lease to which this Exhibit is attached, except
where expressly provided to the contrary in this Exhibit E.

        1.     No sidewalks, entrance, passages, courts, elevators, vestibules,
stairways, corridors or halls shall be obstructed or encumbered by Tenant or
used for any purpose other than ingress and egress to and from the Premises.

        2.     No awning or other projection shall be attached to the outside
walls or windows of the Building or Complex without the prior written consent of
Landlord in its sole and absolute discretion. No curtains, blinds, shades,
drapes or screens shall be attached to or hung in, or used in connection with
any window or door of the Premises, without the prior written consent of
Landlord in not to be unreasonably withheld. Such awnings, curtains, blinds,
shades, drapes, screens and other fixtures must be of a quality, type, design,
color, material and general appearance approved by Landlord, and shall be
attached in the manner approved by Landlord in its sole and absolute discretion.
All lighting fixtures hung in offices or spaces along the perimeter of the
Premises must be of a quality, type, design, bulb color, size and general
appearance approved by Landlord.

        3.     No sign, advertisement, notice, lettering, decoration or other
thing shall be exhibited, inscribed, painted or affixed by Tenant on any part of
the outside of the Premises or of the Building, without the prior written
consent of Landlord in its sole and absolute discretion. In the event of the
violation of the foregoing by Tenant, Landlord may remove same without any
liability, and may charge the expense incurred by such removal to Tenant.

        4.     The sashes, sash doors, skylights, windows and doors that reflect
or admit light or air into the halls, passageways or other public places in the
Building or Complex shall not be covered or obstructed by Tenant, nor shall any
bottles, parcels or other articles be placed on the window sills or in the
public portions of the Building or Complex.

        5.     No show cases or other articles shall be put in front of or
affixed to any part of the exterior of the Building or Complex, nor placed in
public portions thereof without the prior written consent of Landlord.

        6.     The restrooms, toilets, wash bowls, and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
sweepings, rubbish, rags or other foreign substance of any kind shall be thrown
into them. The expense of any breakage, stoppage, or damage resulting from
violation of this rule shall be borne by the tenant who caused, or whose agents,
servants, employees, contractors, visitors or licensees caused, the breakage,
stoppage, or damage.

        7.     Except to the extent permitted in Article 12 of the Lease, Tenant
shall not mark, paint, drill into or in any way deface any part of the Premises
or the Building or Complex. No boring, cutting or stringing of wires shall be
permitted, except with the prior written consent of Landlord, and as Landlord
may direct, in its sole and absolute discretion.

        8.     No animal or bird or bicycle or vehicle of any kind shall be
brought into or kept in or about the Premises, Building or Complex, except
seeing-eye dogs or other seeing-eye animals or other animals or equipment
required by any disabled employee or invitee of Tenant.

        9.     Prior to leaving the Premises for the day, Tenant shall draw or
lower window coverings and extinguish all lights. Tenant shall assume all
responsibility, including keeping doors locked and other means of entry to the
Premises closed, for protecting the Premises from theft, robbery, and pilferage.

E-1

--------------------------------------------------------------------------------




        10.   Tenant shall not make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with any occupant of the Building or
Complex, or neighboring buildings or premises, or those having business with
them. Tenant shall not harass or annoy any occupant of the Building or Complex,
including, without limitation, any act or conduct that may violate, breach or
infringe upon any federal, state or local laws or civil rights, including those
pertaining to the protection of the civil rights of any person based on sex,
race, religion, sexual preference, age or other consideration. Tenant shall not
throw anything out of the doors, windows or skylights or down the passageways.

        11.   Except to the extent permitted by the Lease, neither Tenant nor
any of Tenant's agents, servants, employees, contractors, visitors or licensees
shall at any time bring or keep upon the Premises, Building or Complex any
flammable, combustible or explosive fluid, chemical or substance.

        12.   No additional locks, bolts or mail slots of any kind shall be
placed upon any of the doors or windows by Tenant, nor shall any change be made
in existing locks or the mechanism thereof. Tenant must, upon the termination of
the tenancy, restore to Landlord all keys of stores, offices and toilet rooms,
either furnished to, or otherwise procured by Tenant, and in the event of the
loss of any keys so furnished, Tenant shall pay to Landlord the cost thereof.

        13.   No furniture, freight, or equipment of any kind may be brought
into or out of the Building without prior notice to Landlord. All moving
activity into or out of the Building must be scheduled with Landlord and done
only at the time and in the manner designated by Landlord. No service deliveries
(other than messenger services) shall be allowed between the hours of 7:00 a.m.
and 9:00 a.m., 12:00 p.m. and 1:00 p.m., and 4:00 p.m. and 6:00 p.m., Monday
through Friday. Landlord may at any time restrict the elevators and areas of the
Building into which messengers may enter and may require that deliveries be left
at the lobby security desk for pickup by Tenant. Landlord may prescribe the
weight, size, and position of all safes and other heavy property brought into
the Building and the times and manner of moving those items within and out of
the Building. Tenant shall not overload the floor of the Premises. If considered
necessary by Landlord, safes and other heavy objects must stand on supports that
are adequate to distribute the weight properly. Landlord shall not be
responsible for loss of or damage to any safe or property. Any damage to any
part of the Building or to its contents, occupants, or visitors caused by moving
or maintaining any safe or other property referred to in this clause by Tenant
shall be the sole responsibility and expense of Tenant, except to the extent
caused by the gross negligence of willful misconduct of Landlord, Landlord's
employees or agents. Landlord reserves the right to inspect all safes, freight
or other bulky articles to be brought into the Building and to exclude from the
Building all safes, freight or other bulky articles which violate any of these
Rules and Regulations or the Lease of which these Rules and Regulations are a
part. No packages, supplies, equipment, or merchandise (other than messenger
services) may be received in the Building or carried up or down in the
elevators, except between those hours and in that specific elevator that
Landlord shall designate.

        14.   Landlord shall have the right to prohibit any advertising or
business conducted by Tenant referring to the Building which, in Landlord's good
faith opinion, tends to impair the reputation of the Building or its
desirability as a first class building for offices and/or commercial services
and upon notice from Landlord, Tenant shall refrain from or discontinue such
advertising.

        15.   Landlord reserves the right to exclude from the Building between
the hours of 6:00 p.m. and 8:00 a.m. Monday through Friday, and at all hours on
Saturdays, Sundays and legal holidays, all persons who do not present a pass to
the Building issued by Landlord. Such hours are subject to change in Landlord's
sole and absolute discretion upon written notice to Tenant from Landlord.
Landlord may furnish passes to Tenant so that Tenant may validate and issue
same. Tenant shall safeguard said passes and shall be responsible for all acts
of persons in or about the Building who possess a pass issued to Tenant.
Landlord reserves the right to exclude or expel from the Building and

E-2

--------------------------------------------------------------------------------




Complex any person who, in Landlord's judgment, is under the influence of
alcohol or drugs or commits any act in violation of any of these Rules and
Regulations.

        16.   When departing after the Building's normal business hours, Tenant
and Tenant's employees and agents must be sure that the doors to the Building
are securely closed and locked. Any person, including Tenant and Tenant's
employees and agents, who enters or leaves the Building at any time when it is
locked or at any time considered to be after the Building's normal business
hours, may be required to sign the Building register. Access to the Building may
be refused unless the person seeking access has proper identification or has
previously arranged a pass for access to the Building. Landlord and its agents
shall not be liable for damages for any error concerning the admission to, or
exclusion from, the Building of any person. Landlord reserves the right, in the
event of invasion, mob, riot, public excitement, or other commotion, to prevent
access to the Building or Complex during the continuance of that event by any
means it considers appropriate for the safety and protection of life and
property.

        17.   Tenant's contractors shall, while in the Premises, Building or
elsewhere in the Complex, be subject to and under the control and direction of
the Building Manager (but not as agent or servant of said Building Manager or of
Landlord).

        18.   If the Premises is or becomes infested with vermin as a result of
the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith
at Tenant's expense cause the same to be exterminated from time to time to the
reasonable satisfaction of Landlord and shall employ such licensed exterminators
as shall be approved in writing in advance by Landlord.

        19.   The requirements of Tenant will be attended to only upon
application at the office of the Building. Building personnel shall not perform
any work or do anything outside of their regular duties unless under special
instructions from the office of the Landlord.

        20.   Tenant and Tenant's employees, agents, contractors and invitees
shall not loiter in or on the entrances, corridors, sidewalks, lobbies, halls,
stairways, elevators, or common areas for the purpose of smoking tobacco
products or for any other purpose. Tenant and Tenant's employees and agents
shall not obstruct those areas but use them only as a means of ingress to and
egress from the Premises, Building or Complex. Canvassing, soliciting and
peddling in the Building or Common Areas of the Complex are prohibited and
Tenant shall cooperate to prevent the same.

        21.   No air conditioning unit or system or other apparatus shall be
installed or used by Tenant without the written consent of Landlord in its sole
and absolute discretion. Tenant shall not waste electricity, water, or
air-conditioning and shall cooperate fully with Landlord to ensure the most
effective operation of the Building's heating and air-conditioning system.

        22.   There shall not be used in any premises, or in the public halls,
plaza areas, lobbies, or elsewhere in the Building or Complex, either by Tenant
or by jobbers or others, in the delivery or receipt of merchandise, any hand
trucks or dollies, except those equipped with rubber tires and sideguards.

        23.   Tenant, Tenant's agents, servants, employees, contractors,
licensees, or visitors shall not park any vehicles in any driveways, service
entrances, or areas posted "No Parking" and shall comply with any other
reasonable parking restrictions imposed by Landlord from time to time.

        24.   Tenant shall install and maintain, at Tenant's sole cost and
expense, an adequate visibly marked (at all times properly operational) fire
extinguisher next to any duplicating or photocopying machine or similar heat
producing equipment, which may or may not contain combustible material, in the
Premises, Building or Complex.

        25.   Tenant shall use its best efforts to keep its window coverings
closed during any period of the day when the sun is shining directly on the
windows of the Premises.

E-3

--------------------------------------------------------------------------------




        26.   Tenant shall not use the name of the Building for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, nor shall Tenant use any picture of the Building in its advertising,
stationery or in any other manner without the prior written permission of
Landlord. Landlord expressly reserves the right at any time to change said name
without in any manner being liable to Tenant therefor.

        27.   Tenant shall not prepare any food nor do any cooking, operate or
conduct any restaurant, luncheonette or cafeteria for the sale or service of
food or beverages to its employees or to others, except that food and beverage
preparation by Tenant's employees using microwave ovens or coffee makers shall
be permitted; provided, however, no popcorn may be cooked, heated or otherwise
prepared in any microwave oven or any other equipment in the Premises and no
odors of cooking or other processes may emanate from the Premises. Tenant shall
not install or permit the installation or use of any vending machine or permit
the delivery of any food or beverage to the Premises except by such persons and
in such manner as are approved in advance in writing by Landlord.

        28.   Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant's expense in settings sufficient in Landlord's
judgment to absorb and prevent vibration, noise and annoyance. Tenant shall not
install any machine or equipment which causes noise, heat, cold or vibration to
be transmitted to the structure of the Building in which the Premises are
located without Landlord's prior written consent in its sole and absolute
discretion. Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot which such floor was designed to carry
and which is allowed by law.

        29.   Smoking is prohibited in the Building, including, without
limitation, the main lobby, all hallways, all elevators, all elevator lobbies
and all restrooms.

        30.   Tenant shall store all trash and garbage within the interior of
the Premises. Tenant shall not place or have placed in the trash boxes or
receptacles any material that may not or cannot be disposed of in the ordinary
and customary manner of removing and disposing of trash in the vicinity of the
Building. In disposing of trash and garbage, Tenant shall comply fully with any
law or ordinance governing that disposal. All trash, garbage, and refuse
disposal shall be made only through entry-ways and elevators provided for that
purpose and shall be made only at times designated by Landlord.

        31.   Tenant shall comply with requests by Landlord that Tenant inform
Tenant's employees of items of importance to Landlord.

        32.   Tenant may not introduce telephone, cable or other communication
or telecommunication wires or other wires into the Premises without first
obtaining Landlord's approval of the method and location of such introduction.
No boring or cutting for telephone wires or other wires shall be allowed without
Landlord's consent. The location of telephones, call boxes, and other office
equipment affixed to the Premises shall be subject to Landlord's prior approval.

        33.   Provided that such changes do not conflict with the Lease terms
and do not materially increase Tenant's obligations or materially decrease
Tenant's rights, Landlord reserves the right at any time to reasonably change or
rescind any one or more of these Rules and Regulations or to make any additional
reasonable Rules and Regulations that, in Landlord's sole and absolute
discretion, may be necessary for:

        (a)   The management, safety, care, and cleanliness of the Premises,
Building or Complex;

        (b)   The preservation of good order; or

        (c)   The convenience of other occupants and tenants in the Building or
Complex.

        Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenants. No waiver by Landlord shall be construed
as a waiver of those Rules and Regulations in favor of any other tenant, and no
waiver shall prevent Landlord from enforcing those Rules or Regulations against
any other tenant of the Building or Complex.

E-4

--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
OFFICE LEASE
ARTICLE 1 SALIENT LEASE TERMS
ARTICLE 2 ADDITIONAL DEFINITIONS
ARTICLE 3 PREMISES AND COMMON AREAS
ARTICLE 4 TERM AND POSSESSION
ARTICLE 5 MINIMUM MONTHLY RENT
ARTICLE 6 ADDITIONAL RENT
ARTICLE 7 ACCORD AND SATISFACTION
ARTICLE 8 SECURITY DEPOSIT
ARTICLE 9 USE
ARTICLE 10 COMPLIANCE WITH LAWS AND REGULATIONS
ARTICLE 11 SERVICE AND EQUIPMENT
ARTICLE 12 ALTERATIONS
ARTICLE 13 PROPERTY INSURANCE
ARTICLE 14 INDEMNIFICATION, WAIVER OF CLAIMS AND SUBROGATION
ARTICLE 15 LIABILITY INSURANCE
ARTICLE 16 INSURANCE POLICY REQUIREMENTS & INSURANCE DEFAULTS
ARTICLE 17 ABANDONMENT OF PROPERTY AND LANDLORD'S LIEN
ARTICLE 18 MAINTENANCE AND REPAIRS
ARTICLE 19 DESTRUCTION
ARTICLE 20 CONDEMNATION
ARTICLE 21 ASSIGNMENT AND SUBLETTING
ARTICLE 22 ENTRY BY LANDLORD
ARTICLE 23 SIGNS
ARTICLE 24 DEFAULT
ARTICLE 25 REMEDIES UPON DEFAULT
ARTICLE 26 BANKRUPTCY
ARTICLE 27 SURRENDER OF LEASE
ARTICLE 28 LANDLORD'S EXCULPATION
ARTICLE 29 ATTORNEYS' FEES
ARTICLE 30 NOTICES
ARTICLE 31 SUBORDINATION AND FINANCING PROVISIONS
ARTICLE 32 ESTOPPEL CERTIFICATES
ARTICLE 33 RENEWAL OPTION
ARTICLE 34 MISCELLANEOUS PROVISIONS
EXHIBIT E RULES & REGULATIONS
